Exhibit 10.6

 

EXECUTION COPY

 

GRAPHIC [g80301ko01i001.gif]

 

CREDIT AGREEMENT

 

dated as of April 27, 2012

 

among

 

THE ALLSTATE CORPORATION
ALLSTATE INSURANCE COMPANY
ALLSTATE LIFE INSURANCE COMPANY,
as Borrowers

 

The Lenders Party Hereto

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

CITIBANK, N.A. and BANK OF AMERICA, N.A.,
as Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P.  MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1. DEFINITIONS

1

 

 

 

SECTION 1.1

DEFINED TERMS

1

SECTION 1.2

CLASSIFICATION OF LOANS AND BORROWINGS

15

SECTION 1.3

TERMS GENERALLY

15

SECTION 1.4

ACCOUNTING TERMS; GAAP AND STATUTORY ACCOUNTING PRINCIPLES

15

 

 

 

ARTICLE 2. THE CREDITS

16

 

 

 

SECTION 2.1

COMMITMENTS

16

SECTION 2.2

LOANS AND BORROWINGS

16

SECTION 2.3

REQUESTS FOR BORROWINGS

17

SECTION 2.4

FUNDING OF BORROWINGS

17

SECTION 2.5

TERMINATION, REDUCTION AND INCREASE OF COMMITMENTS

18

SECTION 2.6

REPAYMENT OF LOANS; EVIDENCE OF DEBT

19

SECTION 2.7

PREPAYMENT OF LOANS

20

SECTION 2.8

EXTENSION OF MATURITY DATE

21

SECTION 2.9

PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SETOFFS

22

SECTION 2.10

DEFAULTING LENDERS

24

 

 

 

ARTICLE 3. INTEREST, FEES, YIELD PROTECTION, ETC.

24

 

 

 

SECTION 3.1

INTEREST

24

SECTION 3.2

INTEREST ELECTIONS RELATING TO BORROWINGS

25

SECTION 3.3

FEES

26

SECTION 3.4

ALTERNATE RATE OF INTEREST

26

SECTION 3.5

INCREASED COSTS; ILLEGALITY

27

SECTION 3.6

BREAK FUNDING PAYMENTS

28

SECTION 3.7

U.S. TAXES

29

SECTION 3.8

MITIGATION OBLIGATIONS

30

 

 

 

ARTICLE 4. REPRESENTATIONS AND WARRANTIES

31

 

 

 

SECTION 4.1

CORPORATE EXISTENCE; SUBSIDIARIES

31

SECTION 4.2

CORPORATE AND GOVERNMENTAL AUTHORIZATION; NO CONTRAVENTION

32

SECTION 4.3

BINDING EFFECT

32

SECTION 4.4

FINANCIAL INFORMATION

32

SECTION 4.5

LITIGATION

33

SECTION 4.6

COMPLIANCE WITH ERISA

33

SECTION 4.7

ENVIRONMENTAL MATTERS

33

SECTION 4.8

TAXES

33

SECTION 4.9

FULL DISCLOSURE

34

SECTION 4.10

INVESTMENT COMPANY ACT

34

SECTION 4.11

FEDERAL RESERVE REGULATIONS

34

 

 

 

ARTICLE 5. CONDITIONS

34

 

 

 

SECTION 5.1

EFFECTIVE DATE

34

SECTION 5.2

EACH CREDIT EVENT

35

 

 

 

ARTICLE 6. COVENANTS

36

 

 

 

SECTION 6.1

FINANCIAL STATEMENTS AND OTHER INFORMATION

36

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

SECTION 6.2

MAINTENANCE OF PROPERTY

38

SECTION 6.3

CONDUCT OF BUSINESS AND MAINTENANCE OF EXISTENCE

38

SECTION 6.4

COMPLIANCE WITH LAWS

38

SECTION 6.5

BOOKS AND RECORDS; INSPECTION RIGHTS

38

SECTION 6.6

NEGATIVE PLEDGE

39

SECTION 6.7

CONSOLIDATIONS, MERGERS AND SALES OF ASSETS

39

SECTION 6.8

USE OF PROCEEDS

40

SECTION 6.9

RATIO OF CONSOLIDATED TOTAL DEBT TO CONSOLIDATED TOTAL CAPITAL

40

SECTION 6.10

LIMITATION ON ISSUANCE OF MEDIUM TERM NOTES

40

 

 

 

ARTICLE 7. GUARANTEE

40

 

 

 

SECTION 7.1

GUARANTEE

40

SECTION 7.2

OBLIGATIONS UNCONDITIONAL

41

SECTION 7.3

REINSTATEMENT

41

SECTION 7.4

SUBROGATION

41

SECTION 7.5

REMEDIES

42

SECTION 7.6

CONTINUING GUARANTEE

42

 

 

 

ARTICLE 8. EVENTS OF DEFAULT

42

 

 

 

ARTICLE 9. THE ADMINISTRATIVE AGENT

44

 

 

 

ARTICLE 10. MISCELLANEOUS

45

 

 

 

SECTION 10.1

NOTICES

45

SECTION 10.2

WAIVERS; AMENDMENTS

46

SECTION 10.3

EXPENSES; INDEMNITY; DAMAGE WAIVER

47

SECTION 10.4

SUCCESSORS AND ASSIGNS

48

SECTION 10.5

SURVIVAL

51

SECTION 10.6

COUNTERPARTS; INTEGRATION; EFFECTIVENESS

52

SECTION 10.7

SEVERABILITY

52

SECTION 10.8

RIGHT OF SETOFF

52

SECTION 10.9

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

52

SECTION 10.10

WAIVER OF JURY TRIAL

52

SECTION 10.11

HEADINGS

52

SECTION 10.12

INTEREST RATE LIMITATION

52

SECTION 10.13

CONFIDENTIALITY

52

SECTION 10.14

USA PATRIOT ACT NOTICE

54

SECTION 10.15

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

54

 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 2.1

List of Commitments

 

Schedule 4.1

List of Wholly-Owned Subsidiaries, Material Subsidiaries and Listed Insurance
Subsidiaries

 

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

Form of Assignment and Assumption

 

Exhibit B-1

Form of Opinion of Internal Counsel to the Borrowers

 

Exhibit B-2

Form of Opinion of Special New York Counsel to the Borrowers

 

Exhibit C

Form of Note

 

Exhibit D

Form of Increase Supplement

 

 

(ii)

 

Allstate Credit Agreement

 

--------------------------------------------------------------------------------

 


Schedule 4.1

 

CREDIT AGREEMENT, dated as of April 27, 2012, among THE ALLSTATE CORPORATION,
ALLSTATE INSURANCE COMPANY, ALLSTATE LIFE INSURANCE COMPANY, the LENDERS party
hereto, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Syndication Agent, CITIBANK,
N.A. and BANK OF AMERICA, N.A., as Documentation Agents, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE 1.

 

DEFINITIONS

 

Section 1.1        Defined Terms.  As used in this Credit Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Additional Commitment Lender” has the meaning assigned to such term in
Section 2.8(b).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards to the next 1/16 of
1%) equal to (a) the LIBO Rate for such Interest Period multiplied by (b) the
Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and the Documentation Agents.

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$1,000,000,000.

 

“Agreement Date” means April 27, 2012.

 

“Allstate Insurance” means Allstate Insurance Company, an Illinois insurance
company.

 

“Allstate Life” means Allstate Life Insurance Company, an Illinois insurance
company.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

of 1% and (c) the Adjusted LIBO Rate for a one month interest period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1%, provided that, for the avoidance of doubt, the Adjusted LIBO Rate for
any day shall be based on the rate for a one month interest period appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Facility Fee Percentage” means at all times during which the
applicable Pricing Level set forth below is in effect, the percentage set forth
in the following table under the heading “Facility Fee Percentage” next to such
Pricing Level, in each case subject to the provisos set forth in the following
table:

 

 

 

 

 

Pricing Level

 

Facility Fee
Percentage

 

 

 

 

 

Pricing Level I

 

0.080%

 

Pricing Level II

 

0.100%

 

Pricing Level III

 

0.125%

 

Pricing Level IV

 

0.150%

 

Pricing Level V

 

0.175%

 

Pricing Level VI

 

0.225%

 

Pricing Level VII

 

0.275%

 

 

Changes in the Applicable Facility Fee Percentage resulting from a change in the
Pricing Level shall become effective on the effective date of any change in the
S&P Rating or Moody’s Rating, as the case may be.  Notwithstanding anything
herein to the contrary, in the event of a split in the S&P Rating and Moody’s
Rating that would otherwise result in the application of more than one Pricing
Level (had the provisions regarding the applicability of other Pricing Levels
contained in the definitions thereof not been given effect), then the Applicable
Facility Fee Percentage shall be determined using, in the case of a split by one
rating category, the higher Pricing Level, and in the case of a split by more
than one rating category, the Pricing Level that is one level lower than the
Pricing Level within which the higher of the two rating categories falls.

 

“Applicable Margin” means at all times during which the applicable Pricing Level
set forth below is in effect:  (i) with respect to Eurodollar Borrowings, the
percentage set forth in the following table under the heading “Eurodollar
Margin” next to such Pricing Level, and (ii) with respect to ABR Borrowings, the
percentage set forth in the following table under the heading “ABR Margin” next
to such Pricing Level, in each case subject to the provisos set forth in the
following table:

 

- 2 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

 

 

 

 

Pricing Level

Eurodollar Margin

ABR Margin

 

 

 

 

 

Pricing Level I

0.795%

0.000%

 

Pricing Level II

0.900%

0.000%

 

Pricing Level III

1.000%

0.000%

 

Pricing Level IV

1.100%

0.100%

 

Pricing Level V

1.200%

0.200%

 

Pricing Level VI

1.275%

0.275%

 

Pricing Level VII

1.475%

0.475%

 

 

Changes in the Applicable Margin resulting from a change in the Pricing Level
shall become effective on the effective date of any change in the S&P Rating or
Moody’s Rating, as the case may be.  Notwithstanding anything herein to the
contrary, in the event of a split in the S&P Rating and Moody’s Rating that
would otherwise result in the application of more than one Pricing Level (had
the provisions regarding the applicability of other Pricing Levels contained in
the definitions thereof not been given effect), then the Applicable Margin shall
be determined using, in the case of a split by one rating category, the higher
Pricing Level, and in the case of a split by more than one rating category, the
Pricing Level that is one level lower than the Pricing Level within which the
higher of the two rating categories would otherwise fall.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.10 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.4), and accepted by the Administrative Agent, substantially in the
form of Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Bankruptcy Event” means, with respect to any Person, such Person’s becoming the
subject of a bankruptcy or insolvency proceeding, or having had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, having taken any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any such proceeding or
appointment, provided that a Bankruptcy Event shall not result solely by virtue
of any ownership interest, or the acquisition of any ownership interest, in such

 

- 3 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

“Benefit Arrangement” means an employee benefit plan within the meaning of
Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and which is
maintained or otherwise contributed to by any member of the ERISA Group.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrowers” means, collectively, the Company and the Subsidiary Borrowers.

 

“Borrowing” means Loans to the same Borrower of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect.

 

“Borrowing Request” means a request by the Company (on its own behalf or on
behalf of a Subsidiary Borrower) for a Borrowing in accordance with Section 2.3.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed, provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Change in Control” means that (i) any “person” (as such term is used in
Sections 13(d) and 14(d) the Exchange Act but excluding any profit sharing or
pension plan operated for the benefit of employees of the Company or its
Affiliates), is or becomes the “beneficial owner” (as defined in Rules 13d 3 and
13d 5 under the Exchange Act, except that a person shall be deemed to have
“beneficial ownership” of all shares that such person has the right to acquire
without condition (other than the passage of time) whether such rights are
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the common stock of the Company on a fully diluted
basis, (ii) Persons (“Existing Directors”) who are directors of the Company on
the Agreement Date plus Persons (“Nominated Directors”) nominated by Persons who
constitute at least a majority of the board of directors of the Company on the
Agreement Date (or any combination of Existing Directors, Nominated Directors
and Persons nominated by a majority of Existing Directors and Nominated
Directors) shall cease to constitute at least a majority of the members of the
board of directors of the Company or (iii) the failure of the Company to own,
directly or indirectly, beneficially and of record, 100% of the aggregate
ordinary voting power and economic interests represented by the issued and
outstanding equity securities of each Subsidiary Borrower on a fully diluted
basis.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder in an aggregate outstanding amount not exceeding the
amount of such Lender’s Commitment as set forth on Schedule 2.1, or in the
Assignment and Assumption or Increase Supplement or any agreement executed in
accordance with Section 2.8(b) pursuant to which such Lender shall have assumed
its Commitment, as applicable, as such commitment may be reduced or increased
from time to time pursuant to Section 2.5 or pursuant to assignments by or to
such Lender pursuant to Section 10.4.

 

- 4 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

“Company” means The Allstate Corporation, a Delaware corporation.

 

“Confidential Information” has the meaning assigned to such term in
Section 10.13.

 

“Consolidated Subsidiary” means, at any date, any Subsidiary or other Person,
the accounts of which are consolidated with those of the Company in its
consolidated financial statements as of such date.

 

“Consolidated Total Assets” means, at any date, the total assets of the Company
and its Consolidated Subsidiaries at such date determined on a consolidated
basis in accordance with GAAP, excluding assets of Variable Interest Entities to
the extent that any Debt thereof is excluded pursuant to clause (d) of the
proviso in the definition of Debt.

 

“Consolidated Total Capital” means, at any date, without duplication, the sum of
(i) the aggregate shareholders’ equity, less (ii) accumulated other
comprehensive income, plus (iii) the effects of unrealized gains or losses in
respect of equity securities reported in accumulated other comprehensive income,
plus (iv) the amounts recorded on the Company’s financial statements related to
Hybrid Securities to the extent given equity treatment by Standard & Poor’s at
the time of the issuance thereof, plus (v) the amounts recorded on the Company’s
financial statements related to Surplus Notes to the extent treated as equity
under Statutory Accounting Principles, plus (vi) Consolidated Total Debt at such
date, all as determined on a consolidated basis for the Company and its
Consolidated Subsidiaries in accordance with GAAP as in effect on the Agreement
Date or as otherwise applicable pursuant to Section 1.4.

 

“Consolidated Total Debt” means, at any date, all Debt of the Company and its
Consolidated Subsidiaries at such date determined on a consolidated basis in
accordance with GAAP as in effect on the Agreement Date or as otherwise
applicable pursuant to Section 1.4.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Parties” means the Agents and the Lenders.

 

“Debt” of any Person means, at any date, without duplication:

 

(i)       all obligations of such Person for borrowed money properly recordable
as a liability on the financial statements of such Person,

 

(ii)       all obligations of such Person, properly recordable as a liability on
the financial statements of such Person, evidenced by bonds, debentures, notes,
or other similar instruments,

 

(iii)      all obligations of such Person to pay the deferred purchase price of
property except trade accounts payable arising in the ordinary course of
business,

 

(iv)      the net present value of future minimum lease payments under capital
leases,

 

(v)       all direct recourse payment obligations of such Person in respect of
any accounts receivable sold by such Person,

 

- 5 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

(vi)      the aggregate liquidation preference of all preferred securities that
are mandatorily redeemable, exchangeable or convertible into debt at the option
of the holder or redeemable at the option of the holder,

 

(vii)      all Debt (as defined in clauses (i) through (vi) above) of others to
the extent secured by a Lien on any asset of such Person, whether or not such
Debt is assumed by such Person, and

 

(viii)     all Debt (as defined in clauses (i) through (vii) above) of others to
the extent Guaranteed by such Person; provided, that Debt guaranteed pursuant to
Article 7 shall be treated only as Debt of the Borrower whose Debt is
guaranteed;

 

provided that Debt shall not include:

 

(a)        insurance or reinsurance policies, synthetic reinsurance, including
but not limited to notes some or all of whose principal is accorded equity
treatment under Statutory Accounting Principles and that are issued by a captive
reinsurer, trust (including a Delaware statutory trust) or other special purpose
vehicle, or other instruments, including funding agreements and guaranteed
investment contracts, sold in the ordinary course of such Person’s insurance
business,

 

(b)       liabilities in respect of Securities Transactions that are permissible
for such Person effectuating the transaction,

 

(c)       Debt (as defined in clauses (i) through (vi) above) of others to the
extent secured by a Lien incurred pursuant to an investment undertaking of such
Person that meets the following criteria:  (x) the investment is in a limited
partnership, limited liability company or other investment entity pursuant to
which such Person’s capital commitment or limited partnership, membership or
other ownership interest may be pledged to support obligations of the investment
entity, and (y) the Lien is limited to such Person’s limited partnership,
membership, or other ownership interest in such entity,

 

(d)       liabilities recorded on the financial statements of such Person in
connection with the consolidation of a Variable Interest Entity under Financial
Accounting Standards Board Interpretation No. 46R if the satisfaction of such
liabilities is limited to the assets of the Variable Interest Entity,

 

(e)       liabilities recorded on the financial statements of such Person for
non-recourse debt secured solely by an investment asset or other asset held in
connection with an investment transaction in an aggregate outstanding principal
amount not in excess of 10% of Consolidated Total Capital,

 

(f)       liabilities in respect of Medium Term Notes,

 

(g)       any amounts recorded on such Person’s financial statements related to
Hybrid Securities to the extent given equity treatment by Standard & Poor’s at
the time of the issuance thereof and Surplus Notes to the extent treated as
equity under Statutory Accounting Principles, and

 

(h)      the first $500,000,000 of liabilities that would otherwise constitute
“Debt” under clauses (vii) and (viii) above.

 

“Default” means any event or condition which constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

- 6 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans or (ii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Credit
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Documentation Agents” means Citibank, N.A. and Bank of America, N.A., in their
capacity as documentation agents for the Lenders hereunder.

 

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“EDGAR” means the Electronic Data Gathering, Analysis, and Retrieval system
maintained by the Securities and Exchange Commission.

 

“Effective Date” means the date on which the conditions specified in Section 5.1
are satisfied (or waived in accordance with Section 10.2).

 

“Eligible Institution” means (i) any commercial bank, investment bank, trust
company, banking association, financial institution, mutual fund, pension fund
or any Approved Fund or (ii) any Lender or any Affiliate or any Approved Fund of
such Lender, provided that an insurance company shall not, under any
circumstance, constitute an Eligible Institution.

 

“Environmental Laws” means any and all federal, state and local statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees, permits, licenses,
agreements or other governmental restrictions relating to the protection of the
environment or to emissions, discharges or releases of pollutants, contaminants,
petroleum or petroleum products, chemical or industrial, toxic or hazardous
substances or wastes into the environment or otherwise relating to the
generation, processing, use, treatment, storage, disposal, transport or handling
of pollutants, contaminants, petroleum or petroleum products, chemicals or
industrial, toxic or hazardous substances or wastes, or the clean up or other
remediation thereof, and when such term is used in reference to the Company and
its Subsidiaries, it shall apply to their direct activities and not activities
covered under insurance policies or other instruments sold, underwritten or
reinsured by them.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

- 7 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

“ERISA Group” means the Company and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Company, are treated as a single
employer under Section 414 of the Code.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at the
Adjusted LIBO Rate plus any Applicable Margin.

 

“Event of Default” has the meaning assigned to such term in Article 8.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Existing Credit Agreement” means, the Credit Agreement, dated as of May 8,
2007, among the Company, Allstate Insurance, Allstate Life, the lenders party
thereto, Wachovia Bank, National Association, as syndication agent, Bank of
America, N.A. and Citibank, N.A., as documentation agents, Lehman Brothers Bank,
FSB, Merrill Lynch Bank USA, Morgan Stanley Bank and William Street Commitment
Corporation, as co-agents, and JPMorgan Chase Bank, N.A., as administrative
agent.

 

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.8(a).

 

“Extension Date” has the meaning assigned to such term in Section 2.8(a).

 

“Extension Request” has the meaning assigned to such term in Section 2.8(a).

 

“Facility Fee” has the meaning assigned to such term in Section 3.3(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, a rate per annum (expressed
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided that (i) if the day for
which such rate is to be determined is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if such rate is not so published for any day, the Federal Funds Effective
Rate for such day shall be the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by it.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

- 8 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

“Guarantee” by any Person means any obligation, primary or secondary, contingent
or otherwise, of such Person guaranteeing any Debt (as defined in
clauses (i) through (viii) of the definition of Debt) of any other Person or in
any manner providing for the payment of any such Debt of any other Person or
otherwise protecting the holder of such Debt against loss (whether by agreement
to keep well, to purchase assets, goods, securities or services, or to take or
pay or otherwise), provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.  The
term “Guarantee” used as a verb has a correlative meaning.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 7.1.

 

“Hybrid Securities” means long-term securities that (i) are contractually
subordinated to senior indebtedness, (ii) allow the issuer to temporarily defer
the payment of interest, and (iii) receive a certain degree of equity
classification by Standard & Poor’s as of the date of issuance thereof.

 

“Increase Supplement” means an increase supplement in the form of Exhibit D.

 

“Indemnitee” has the meaning assigned to such term in Section 10.3(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
March, 2012, relating to the Borrowers and the Transactions.

 

“Insurance Company” means Allstate Insurance, Allstate Life, and any other
Subsidiary that is an insurance company.

 

“Interest Election Request” means a request by the Company (on behalf of the
applicable Borrower) to convert or continue a Borrowing in accordance with
Section 3.2.

 

“Interest Payment Date” means (i) with respect to any ABR Loan, the last day of
each March, June, September and December, (ii) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Eurodollar Loan is a part and, in the case of a Eurodollar Loan with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period, and (iii) as to all Loans, the
Maturity Date.

 

“Interest Period” means the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three, six or if made available by all of the Lenders, nine or twelve
months thereafter, as the Company (on behalf of the applicable Borrower) may
elect, provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“Lenders” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Increase Supplement or Section 2.8, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption.

 

- 9 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

“Lien” of any Person means (i) any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of any asset recorded as such on
the financial statements of such Person or (ii) the interest of a vendor or
lessor under any conditional sales agreement, capital lease or other title
retention agreement relating to any asset recorded as such on the financial
statements of such Person.

 

“Listed Insurance Subsidiary” means any company identified on Schedule 4.1 as an
insurance company and any Subsidiary into which such company shall merge or
consolidate or to which such company shall sell or transfer all or any
substantial portion of its property and assets, in a transaction described in
Section 6.7(b).

 

“Loan” means a Loan referred to in Section 2.1 and made pursuant to Section 2.4.

 

“Loan Documents” means this Credit Agreement and the Notes.

 

“Margin Stock” has the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, (ii) the ability of any Borrower to perform any of its obligations
under any Loan Document or (iii) the rights of or benefits available to any
Credit Party under any Loan Document.

 

“Material Debt” means, as of any date, Debt (determined without regard to the
clauses (d) through and including (h) of the proviso of the definition of the
term “Debt” but excluding the Debt under the Loan Documents) of any one or more
of the Company or any Material Subsidiary in an aggregate principal amount
exceeding $200,000,000 (or its equivalent in any other currency).  For purposes
of determining Material Debt, the “principal amount” of any Debt referred to in
the previous sentence at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) exclusive of interest and fees that the
Company or any Material Subsidiary, as applicable, would be required to pay if
such Debt became due and payable on such day.

 

“Material Plan” means at any time any Plan or Plans having aggregate Unfunded
Liabilities in excess of $150,000,000.

 

“Material Subsidiary” means, collectively, (i) the Subsidiary Borrowers and
(ii) any other Subsidiary which, as of the last day of the most recently
completed fiscal year, satisfies any one or more of the following three tests
determined on a consolidated basis in accordance with GAAP (after

 

- 10 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

intercompany eliminations and net of the effect of intercompany reinsurance): 
(a) the Company and the other Subsidiaries’ investments in and advances to such
Subsidiary exceed 10% of Consolidated Total Assets, (b) the Subsidiary’s
proportionate share of Consolidated Total Assets consisting of the property of
such Subsidiary exceeds 10% of Consolidated Total Assets or (c) the Company and
the other Subsidiaries’ equity in the income (not to include losses) from
continuing operations before income taxes (adjusted to exclude catastrophe
losses in excess of 10% of earned premiums, other than temporary impairments in
excess of $500,000,000, extraordinary items, the cumulative effect of a change
in accounting principle, and any non-recurring event that impacts a single
fiscal year) of such Subsidiary exceeds 10% of the income (to include losses)
from continuing operations before income taxes (adjusted to exclude catastrophe
losses in excess of 10% of earned premiums, other than temporary impairments in
excess of $500,000,000, extraordinary items, the cumulative effect of a change
in accounting principle, and any non-recurring event that impacts a single
fiscal year) of the Company and the Subsidiaries.

 

“Maturity Date” means April 27, 2017, as the same may be extended pursuant to
Section 2.8.

 

“Medium Term Notes” means fixed, floating and index notes which are either
unsecured or are secured by one or more funding agreements and are issued by the
Company, a Subsidiary or a trust (including a statutory Delaware trust) or other
special purpose vehicle to retail or institutional investors the net proceeds of
which are utilized to purchase a like amount of assets to be held by the Company
or one or more of its Subsidiaries and whereby the instrument to be issued is a
privately placed note or registered security, not an insurance contract or
funding agreement of any type.

 

“Moody’s Rating” means at any time, the then current rating (including the
failure to rate) by Moody’s Investors Service, Inc. (or any successor thereto)
of the Company’s senior unsecured, unguaranteed long term debt.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Non-Extending Lender” has the meaning assigned to such term in Section 2.8(b).

 

“Non-Material Subsidiary Plan” means at any time any Plan or Plans established
or maintained by a Subsidiary (other than a Subsidiary Borrower) having
aggregate Unfunded Liabilities less than $25,000,000.

 

“Note” means, with respect to each Lender, a promissory note evidencing such
Lender’s Loans to a Borrower payable to the order of such Lender (or, if
required by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit C.

 

“Obligations” means (i) the due and punctual payment of (a) principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans,
when and as due, whether at maturity, by acceleration, upon one or more dates
set for prepayment or otherwise, and (b) all other monetary obligations,
including fees, commissions, costs, expenses and indemnities, whether primary,
secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), of the Company and

 

- 11 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

the Subsidiary Borrowers to the Credit Parties, or that are otherwise payable to
any Credit Party, under the Loan Documents and (ii) the due and punctual
performance of all covenants, agreements, obligations and liabilities of the
Company and the Subsidiary Borrowers under or pursuant to the Loan Documents.

 

“Participant” has the meaning assigned to such term in Section 10.4(d).

 

“Participant Register” has the meaning assigned to such term in Section 10.4(d).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group for employees of
any member of the ERISA Group or (ii) has at any time within the preceding five
years been maintained, or contributed to, by any Person which was at such time a
member of the ERISA Group for employees of any Person which was at such time a
member of the ERISA Group.

 

“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV, Pricing Level V, Pricing Level VI, or Pricing Level VII, as
the context may require.

 

“Pricing Level I” means, any time when (i) no Event of Default has occurred and
is continuing, and (ii) the S&P Rating is AA- (or any successor rating) or
higher or the Moody’s Rating is Aa3 (or any successor rating) or higher.

 

“Pricing Level II” means, any time when (i) no Event of Default has occurred and
is continuing, (ii) the S&P Rating is A+ (or any successor rating) or higher, or
the Moody’s Rating is A1 (or any successor rating) or higher and (iii) Pricing
Level I does not apply.

 

“Pricing Level III” means, any time when (i) no Event of Default has occurred
and is continuing, (ii) the S&P Rating is A (or any successor rating) or higher,
or the Moody’s Rating is A2 (or any successor rating) or higher and (iii) and
neither Pricing Level I nor II is applicable.

 

“Pricing Level IV” means, any time (i) no Event of Default has occurred and is
continuing, (ii) the S&P Rating is A- (or any successor rating) or higher, or
the Moody’s Rating is A3 (or any successor rating) or higher and (iii) and
Pricing Levels I, II, and III are not applicable.

 

“Pricing Level V” means, any time (i) no Event of Default has occurred and is
continuing, (ii) the S&P Rating is BBB+ (or any successor rating) or higher, or
the Moody’s Rating is Baa1 (or any successor rating) or higher and (iii) and
Pricing Levels I, II, III and IV are not applicable.

 

“Pricing Level VI” means, any time when (i) no Event of Default has occurred and
is continuing, (ii) the S&P Rating is BBB (or any successor rating) or higher,
or the Moody’s Rating is Baa2 (or any successor rating) or higher and (iii) and
Pricing Levels I, II, III, IV and V are not applicable.

 

“Pricing Level VII” means, any time when none of Pricing Levels I, II, III IV, V
and VI are applicable.

 

- 12 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

 

“Proceedings” has the meaning assigned to such term in Section 4.5.

 

“Register” has the meaning assigned to such term in Section 10.4(c).

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Change” means the occurrence, after the date of this Credit
Agreement (or with respect to any Lender, if later, the date on which such
Lender becomes a Lender), of any of the following: (a) the adoption or taking
effect of any law, rule, regulation or treaty, (b) any change in any law, rule,
regulation or treaty or in the administration, interpretation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Act and all
requests, rules, guidelines, requirements and directives thereunder, issued in
connection therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change” regardless of the date enacted, adopted, issued or
implemented.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time but subject to Section 2.10, Lenders
having Commitments representing more than 50% of the total Commitments or, if
the Commitments shall have terminated, Lenders having outstanding Loans
representing more than 50% of the aggregate outstanding principal balance of the
Loans of all Lenders.

 

“S&P Rating” means at any time, the then current rating (including the failure
to rate) by Standard & Poor’s of the Company’s senior unsecured, unguaranteed
long term debt.

 

“Securities Transaction” means any securities lending transaction, repurchase
transaction, reverse repurchase transaction or dollar roll transaction or any
liability to return collateral in connection with a derivatives transaction or
any similar transaction that would be accounted for as a secured borrowing or as
a liability to return collateral in accordance with Statement of Financial
Accounting Standards No. 140, “Accounting for Transfers and Servicing of
Financial Assets and Extinguishments of Liabilities” and related official
interpretations thereof by the Financial Accounting Standards Board or any
successor thereto.

 

- 13 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

“Standard & Poor’s” means Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business (or any successor thereto).

 

“Statutory Accounting Principles” means the rules and procedures prescribed or
permitted by the relevant state of domicile for determining an insurer’s
financial condition or results of operation for statutory purposes.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D).  Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Statutory Statement” means, for any Insurance Company, for each fiscal year of
such Insurance Company, the most recent annual statement, prepared in accordance
with Statutory Accounting Principles, required to be filed with the appropriate
regulatory authority and, for each fiscal quarter of such Insurance Company, the
quarterly statement required by Section 6.1(e), which quarterly statement shall
be prepared in accordance with Statutory Accounting Principles.

 

“Subsidiary” means, at any date, any corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests having ordinary voting power to elect a majority of the board of
directors or other persons performing similar functions are at the time directly
or indirectly owned by the Company.

 

“Subsidiary Borrowers” means Allstate Insurance and Allstate Life.

 

“Surplus Notes” means unsecured notes or debentures or contribution certificates
issued by an insurance company that (i) are subordinated to policyholders and
senior indebtedness (including the indebtedness under this Credit Agreement and
the Notes), (ii) require the prior approval of the insurance department of the
issuer’s state of domicile for the payment of principal or interest, and
(iii) receive equity treatment for all or a portion of the principal amount
under Statutory Accounting Principles.

 

“Syndication Agent” means Wells Fargo Bank, National Association, in its
capacity as syndication agent for the Lenders hereunder.

 

“Taxes” means any present or future tax, assessment, fee or other charge or levy
imposed by any Governmental Authority.

 

“Total Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal balance of such Lender’s Loans at such time.

 

“Transactions” means (i) the execution, delivery and performance by each
Borrower of each Loan Document to which it is a party, (ii) the borrowing of the
Loans and (iii) the use of the proceeds of the Loans.

 

- 14 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate (without consideration of the
Alternate Base Rate) or the Alternate Base Rate.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the present value of all benefits under such Plan exceeds
(ii) the fair market value of all Plan assets allocable to such benefits
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“USA PATRIOT Act” has the meaning assigned to such term in Section 10.14.

 

“U.S. Taxes” means any present or future tax, assessment, fee or other charge or
levy imposed by or on behalf of the United States of America or any taxing
authority thereof or therein.

 

“Variable Interest Entity” means an entity defined as a Variable Interest Entity
under Financial Accounting Standards Board Interpretation No. 46R.

 

“Wholly-Owned Subsidiary” of a given Person means any Person, all of the shares
of capital stock or other ownership interests of which (except directors’
qualifying shares) are at the time directly or indirectly owned by the given
Person or one or more other Wholly-Owned Subsidiaries or by the given Person and
one or more other Wholly-Owned Subsidiaries.

 

Section 1.2        Classification of Loans and Borrowings.  For purposes of this
Credit Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurodollar Loan”).  Borrowings may also be classified and referred to by Type
(e.g., a “Eurodollar Borrowing”).

 

Section 1.3        Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified, (ii) any definition of
or reference to any law shall be construed as referring to such law as from time
to time amended and any successor thereto and the rules and regulations
promulgated from time to time thereunder, (iii) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(iv) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Credit Agreement in its entirety and not to
any particular provision hereof, (v) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Credit Agreement, (vi) any
reference herein to a fiscal year or fiscal quarter shall be construed to refer
to a fiscal year or fiscal quarter of the Company, and (vii) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

Section 1.4        Accounting Terms; GAAP and Statutory Accounting Principles. 
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP or Statutory
Accounting Principles, as applicable, as in effect on the Agreement Date.  If at
any time any change in GAAP would affect the computation of any financial ratio
or requirement set forth in this Credit Agreement, the Company may elect to
(i) compute any such ratio or

 

- 15 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

requirement in accordance with GAAP as amended or (ii) continue to compute any
such ratio or requirement in accordance with GAAP prior to such change therein,
provided that, if the Company elects to continue to compute any such ratio or
requirement in accordance with GAAP prior to such change therein, the Company
shall provide the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Accounting Standards Codification 825-10-25 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Debt or other liabilities of the Company
or any Subsidiary at “fair value”, as defined therein and (ii) without giving
effect to any treatment of Debt in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Debt in a reduced or bifurcated manner as described therein,
and such Debt shall on each date of calculation be valued at the full stated
principal amount thereof.

 

ARTICLE 2.

 

THE CREDITS

 

Section 2.1        Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to any Borrower in dollars from time to
time during the Availability Period in an aggregate principal amount as to all
Borrowers that will not result in (a) such Lender’s Total Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the Total Credit Exposures
exceeding the Aggregate Commitment.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Loans.

 

Section 2.2        Loans and Borrowings.

 

(a)        Each Loan made to a Borrower shall be made as part of a Borrowing
consisting of Loans made by the Lenders to such Borrower ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder, provided that the Commitments of the Lenders are several, and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)        Subject to Section 3.4, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans, in each case as the Company (on behalf of the
applicable Borrower) may request in accordance herewith.  Each Lender at its
option may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan, provided that any exercise of such
option shall not affect the obligation of such Borrower to repay such Loan in
accordance with the terms of this Credit Agreement.

 

(c)        At the commencement of each Interest Period for any Eurodollar
Borrowing made to a Borrower, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $5,000,000.  At the
time that each ABR Borrowing is made, such Borrowing shall be in an aggregate
amount that integral multiple of $1,000,000 and not less than $5,000,000,
provided that an ABR Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments.  Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of ten Eurodollar Borrowings outstanding to all
Borrowers.

 

- 16 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

(d)        Notwithstanding any other provision of this Credit Agreement, the
Company (on behalf of the applicable Borrower) shall not be entitled to request,
or to elect to convert or continue, any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.

 

Section 2.3        Requests for Borrowings.

 

(a)        To request a Borrowing, the Company (on behalf of the applicable
Borrower) shall notify the Administrative Agent of such request by telephone
(i) in the case of a Eurodollar Borrowing, not later than 10:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing or
(ii) in the case of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the date of the proposed Borrowing.  Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent signed by the Company (on behalf of the
applicable Borrower).  Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.2:

 

(i)         the identity of the Borrower;

 

(ii)        the aggregate amount of the requested Borrowing;

 

(iii)       the date of such Borrowing, which shall be a Business Day;

 

(iv)       whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(v)        in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(vi)       the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

 

(b)        If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurodollar Borrowing, then the Company
(on behalf of the applicable Borrower) shall be deemed to have selected an
Interest Period of one month’s duration.  Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.4        Funding of Borrowings.

 

(a)        Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders.  Subject to
Section 5.2, the Administrative Agent will make such Loans available to the
applicable Borrower by promptly crediting or otherwise transferring the amounts
so received, in like funds, to the account of such Borrower as specified in the
Borrowing Request pursuant to Section 2.3(a)(vi) and designated by the Company
(on behalf of such Borrower) in the applicable Borrowing Request.

 

- 17 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

(b)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section,
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of
such Borrower, the interest rate that would be otherwise applicable to such
Borrowing.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

Section 2.5        Termination, Reduction and Increase of Commitments.

 

(a)        Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

 

(b)        The Company may at any time terminate, or from time to time reduce,
the Commitments, provided that (i) the Company shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.7, the sum of the Total Credit Exposures would exceed
the Aggregate Commitment and (ii) each such reduction shall be in an amount that
is an integral multiple of $1,000,000 and not less than $5,000,000.

 

(c)        [Intentionally Omitted].

 

(d)        Provided that at the time of and immediately after giving effect
thereto, no Default shall exist and be continuing, the Company may at any time
and from time to time, at its sole cost, expense and effort, request any one or
more of the Lenders to increase its Commitment (the decision to increase the
Commitment of a Lender to be within the sole and absolute discretion of such
Lender), or any other Person reasonably satisfactory to the Administrative Agent
to provide a new Commitment, by submitting to the Administrative Agent an
Increase Supplement duly executed by each Borrower and each such Lender or other
Person, as the case may be.  If such Increase Supplement is in all respects
reasonably satisfactory to the Administrative Agent, it shall execute such
Increase Supplement and deliver a copy thereof to the Company and each such
Lender or other Person, as the case may be.  Upon execution and delivery of such
Increase Supplement by the Administrative Agent, (i) in the case of each such
Lender, its Commitment shall be increased to the amount set forth in such
Increase Supplement and (ii) in the case of each such other Person, such other
Person shall become a party hereto and have the rights and obligations of a
Lender under the Loan Documents and its Commitment shall be as set forth in such
Increase Supplement; provided, however, that on the effective date of any
increase in the Commitments:

 

(A)       immediately after giving effect thereto, the sum of all increases in
the aggregate Commitments made pursuant to this Section 2.5(d) shall not exceed
$500,000,000;

 

(B)       each such increase shall be in an amount not less than $50,000,000 or
such amount plus an integral multiple of $10,000,000;

 

- 18 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

(C)       (i) each such increasing Lender and each such other Person shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Loans, and (ii) each Borrower shall be
deemed to have repaid and reborrowed all of its outstanding Loans as of the date
of any increase in the Commitments (with such reborrowing to consist of the
Types of Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Company on behalf of such Borrower, in accordance with
the requirements of Section 2.3).  The deemed payments made pursuant to clause
(ii) of the immediately preceding sentence shall be accompanied by payment of
all accrued interest on the amount prepaid and, in respect of each Eurodollar
Loan, shall be subject to indemnification by such Borrower pursuant to the
provisions of Section 3.6 if the deemed payment occurs other than on the last
day of the related Interest Periods;

 

(D)       each such other Person shall have delivered to the Administrative
Agent and the Company all forms, if any, that are required to be delivered by
such other Person pursuant to Section 3.7(c); and

 

(E)       the representations and warranties of the Borrowers set forth in
Article 4 shall be true and correct in all material respects (provided that any
representation or warranty qualified by materiality or Material Adverse Effect
shall be true and correct in all respects) on and as of the effective date of
any increase in the Commitments except to the extent that any such
representations and warranties expressly relate to an earlier date (including
those contained in Sections 4.4(a), 4.4(b) and 4.8), in which case such
representations and warranties shall have been true and correct in all material
respects (provided that any representation or warranty qualified by materiality
or Material Adverse Effect shall have been true and correct in all respects) on
and as of such earlier date (and the Administrative Agent shall have received
such evidence and other related documents as the Administrative Agent may
reasonably request with respect to the Borrowers’ authorization of the increase
and their respective obligations hereunder).

 

(e)        The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Company pursuant
to this Section shall be irrevocable, provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not
satisfied.  Each reduction, and any termination, of the Commitments shall be
permanent and, except as provided in Section 2.8, each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

Section 2.6        Repayment of Loans; Evidence of Debt.

 

(a)        Each Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan made to such Borrower on the Maturity Date.  The amounts
payable by each Borrower at any time hereunder and under the Notes to each
Lender shall be a separate and independent debt; provided that no Borrower shall
be

 

- 19 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

obligated to pay or repay any amounts owed or borrowed by any other Borrower,
except as set forth in Article 7.

 

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the debt of each Borrower to such Lender
resulting from each Loan made by such Lender to such Borrower, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

(c)        The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Borrower thereof, the
Type thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from each Borrower for the account of the
Lenders and each Lender’s share thereof.

 

(d)        The entries made in the accounts maintained pursuant to
paragraphs (b) or (c) of this Section shall, to the extent not inconsistent with
any entries made in the Notes, be prima facie evidence of the existence and
amounts of the obligations recorded therein, provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans made to it by any Lender in accordance with the terms of this Credit
Agreement.

 

(e)        At any time after the initial borrowing under this Credit Agreement,
any Lender may request that the Loans made by it to a Borrower be evidenced by a
single Note of such Borrower.  In such event, such Borrower shall prepare,
execute and deliver to such Lender, a Note payable to the order of such Lender
substantially in the form of Exhibit C.  In addition, if requested by a Lender,
its Note may be made payable to such Lender and its registered assigns in which
case all Loans evidenced by such Note and interest thereon shall at all times
(including after assignment pursuant to Section 10.4) be represented by one or
more Notes in like form payable to the order of the payee named therein and its
registered assigns.

 

(f)        In the event that a Lender has requested a Note under this Credit
Agreement and thereafter requests a replacement thereof, upon receipt of
(i) either the Note to be replaced or (ii) an affidavit of such Lender as to the
circumstances under which such Note was destroyed or lost together with such
indemnification of the applicable Borrower as shall be reasonably satisfactory
to it, such Borrower shall execute and deliver to such Lender a replacement
Note.

 

Section 2.7        Prepayment of Loans.

 

(a)        Each Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section.

 

(b)        In the event of any partial reduction or termination of the
Commitments, then (i) at or prior to the date of such reduction or termination,
the Administrative Agent shall notify the Company and the Lenders of the
aggregate outstanding principal amount of all Lenders’ Loans after giving effect
thereto and (ii) if such sum would exceed the Aggregate Commitment after giving
effect to such reduction or termination, then the Borrowers shall, on the date
of such reduction or termination, prepay Borrowings in an aggregate amount
sufficient to eliminate such excess.

 

(c)        The Company, on behalf of the applicable Borrower, shall notify the
Administrative Agent by telephone (confirmed by facsimile) of any prepayment
hereunder (i) in the case

 

- 20 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

of a prepayment of a Eurodollar Borrowing, not later than 10:00 a.m., New York
City time, three Business Days before the date of prepayment or (ii) in the case
of prepayment of an ABR Borrowing, not later than 10:00 a.m., New York City
time, on the date of the prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid by the applicable Borrower, provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.5, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.5.  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment under Section 2.7(a) of a
Borrowing shall, when added to the amount of each concurrent reduction of the
Commitments and prepayment of Borrowings under such Section, be in an integral
multiple of $1,000,000 and not less than $5,000,000.

 

(d)        Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by accrued
interest to the extent required by Section 3.1.

 

Section 2.8        Extension of Maturity Date.

 

(a)        Request for Extension.  The Company may (not more than twice during
the term of this Credit Agreement), by notice to the Administrative Agent (which
shall promptly notify the Lenders) not more than 90 days and not less than
30 days prior to each of the first and second anniversary of the Effective Date
(each such anniversary date, an “Extension Date”), request (each, an “Extension
Request”) that the Lenders extend the Maturity Date then in effect (the
“Existing Maturity Date”) for an additional one year.  Each Lender, acting in
its sole discretion, shall, by notice to the Company and the Administrative
Agent given not later than the 20th day (or such later day as shall be
acceptable to the Company) following the date of the Company’s notice, advise
the Company and the Administrative Agent whether or not such Lender agrees to
such extension; provided that any Lender that does not so advise the Company and
the Administrative Agent shall be deemed to have rejected such Extension
Request.  The election of any Lender to agree to such extension shall not
obligate any other Lender to so agree.

 

(b)        Replacement of Non-Extending Lenders.  Provided that no Default shall
have occurred and be continuing, the Company shall have the right at any time on
or prior to the relevant Extension Date to replace any Lender which has not
consented to the Extension Request (each, a “Non-Extending Lender”) with, and
otherwise add to this Credit Agreement, one or more other Eligible Institutions
(which may include any Lender) (each an “Additional Commitment Lender”) in each
case with the consent of the Administrative Agent (such consent in each case not
to be unreasonably withheld).  If some or all of the Commitment of a
Non-Extending Lender is being assumed by one or more Additional Commitment
Lenders, such Non-Extending Lender shall enter into an Assignment and Assumption
with such Additional Commitment Lender(s) pursuant to which such Additional
Commitment Lender(s) shall, effective as of the Extension Date, (i) assume all
or a portion of such Non-Extending Lender’s Commitment and (ii) purchase at par
(or such other amount as may be agreed to by such Non-Extending Lender and the
respective Additional Commitment Lender) for cash all or a portion of the Loans
made by such Non-Extending Lender, in each case as may be specified in such
Assignment and Assumption.

 

(c)        Effectiveness of Extension.  Effective as of the Extension Date, the
Maturity Date, with respect to the Commitment of each Lender that has agreed to
so extend its Commitment and of each Additional Commitment Lender shall be
extended to the date falling one year after the Existing Maturity Date (or, if
such date is not a Business day, such Maturity Date as so extended shall be the

 

- 21 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

preceding Business Day) and each Additional Commitment Lender shall thereupon
become a “Lender” for all purposes of this Credit Agreement.

 

Notwithstanding the foregoing, the extension of the Existing Maturity Date shall
not be effective with respect to any Lender unless as of the relevant Extension
Date (i) no Default shall have occurred and be continuing and (ii) the
representations and warranties of the Borrowers set forth in Article 4 shall be
true and correct in all material respects (provided that any representation or
warranty qualified by materiality or Material Adverse Effect shall be true and
correct in all respects) on and as of the Extension Date except to the extent
that any such representations and warranties expressly relate to an earlier date
(including those contained in Sections 4.4(a), 4.4(b) and 4.8), in which case
such representations and warranties shall have been true and correct in all
material respects (provided that any representation or warranty qualified by
materiality or Material Adverse Effect shall have been true and correct in all
respects) on and as of such earlier date (and the Administrative Agent shall
have received a certificate, in form and substance satisfactory to the
Administrative Agent, to such effect from the chief financial officer, the
controller or any other senior financial officer of the Company, together with
such evidence and other related documents as the Administrative Agent may
reasonably request with respect to the Borrowers’ authorization of the extension
and their respective obligations hereunder).

 

Notwithstanding anything herein to the contrary, with respect to the Commitment
of any Non-Extending Lender whose Commitment has not been fully assumed by one
or more Additional Commitment Lenders, the Maturity Date for such Lender shall
remain unchanged and, notwithstanding anything in Section 2.9 to the contrary,
the Loans made by such Lender and not purchased by one or more Additional
Commitment Lenders shall be repayable on such date by the applicable Borrower
without (i) there being any requirement that any such repayment be shared with
other Lenders or (ii) the repayment of any Loans made by Lenders that approved
the Extension Request.  In addition, on the Extension Date, each Borrower agrees
to pay all accrued and unpaid interest, fees and other amounts (other than
principal to the extent covered by the first sentence of the paragraph) then due
under this Credit Agreement from such Borrower to each Lender consenting to the
Extension Request, each Non-Extending Lender and each Additional Commitment
Lender.  In connection with the payments referred to in the first sentence of
this paragraph, each Borrower shall be deemed to have repaid and re-borrowed all
of the Loans remaining outstanding after such payments as of the Extension Date
(with such re-borrowing to consist of the Types of Loans, with related Interest
Periods, if applicable, specified in a notice delivered by the Company on behalf
of such Borrower in accordance with the requirements of Section 2.3).  Solely
for the purpose of calculating break funding payments under Section 3.6, the
assignment by any Non-Extending Lender of any Eurodollar Loan prior to the last
day of the Interest Period applicable thereto in accordance with this
Section 2.8 shall be deemed to constitute a prepayment by a Borrower of such
Eurodollar Loan.

 

Section 2.9        Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)        Each Borrower shall make each payment required to be made by it
hereunder or under the Note made by it (whether of principal of Loans, interest
or fees, or of amounts payable under Sections 2.5(d)(C), 2.8, 3.5, 3.6, 3.7 or
10.3, or otherwise) prior to 12:00 noon, New York City time, on the date when
due, in immediately available funds, without setoff or counterclaim, and shall
not be refundable under any circumstances.  Any amounts received after such time
on any date may, in the discretion of the Administrative Agent, be deemed to
have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its office at 1111 Fannin Street, Floor 10, Houston,
Texas 77002, or such other office as to which the Administrative Agent may
notify the other parties hereto, and except that payments pursuant to
Sections 3.5, 3.6, 3.7 or 10.3 shall be made directly to the Persons entitled
thereto.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the

 

- 22 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

 

(b)        If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal of Loans,
interest, fees and commissions then due hereunder, such funds shall be applied
(i) first, towards payment of interest, fees and commissions then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest, fees and commissions then due to such parties and (ii) second, towards
payment of principal of Loans then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal of Loans then due
to such parties.

 

(c)        If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Loans made to a Borrower resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
made to such Borrower and accrued interest thereon than the proportion received
by any other Lender with respect to the Loans made by such other Lender to such
Borrower, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans made to such Borrower of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of, and accrued interest on, their respective Loans, provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by a Borrower pursuant to and in accordance with the
express terms of this Credit Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply).  Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of such Borrower in the amount of
such participation.

 

(d)        Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due from a Borrower to the
Administrative Agent for the account of the applicable Credit Parties hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Credit
Parties the amount due.  In such event, if such Borrower has not in fact made
such payment, then each such Credit Party severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Credit Party with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with generally
recognized banking industry practices on interbank compensation.

 

(e)        If any Credit Party shall fail to make any payment required to be
made by it pursuant to Section 2.4(b), 2.9(d) or 10.3(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Credit Party to satisfy such Credit Party’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 

- 23 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

Section 2.10      Defaulting Lenders.  Notwithstanding any provision of this
Credit Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)        fees payable pursuant to Section 3.3(a) shall continue to accrue on
the Commitment of such Defaulting Lender only to the extent of the Total Credit
Exposure of such Defaulting Lender; and

 

(b)        the Commitment and Total Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 10.2); provided, that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby.

 

In the event that the Administrative Agent and the Company each agree in writing
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then such Lender shall no longer be a
Defaulting Lender under this Agreement at such time.

 

ARTICLE 3.

 

INTEREST, FEES, YIELD PROTECTION, ETC.

 

Section 3.1        Interest.

 

(a)        The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin and the Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.

 

(b)        Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraph of
this Section or (ii) in the case of any other amount, 2% plus the Alternate Base
Rate.

 

(c)        Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, provided that (i) interest accrued pursuant
to paragraph (b) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Eurodollar Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(d)        All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall

 

- 24 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

be determined by the Administrative Agent, and such determination shall be
conclusive absent clearly demonstrable error.

 

Section 3.2        Interest Elections Relating to Borrowings.

 

(a)        Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request or
pursuant to Section 2.3(b).  Thereafter, the Company (on behalf of the
applicable Borrower) may elect to convert such Borrowing to a different Type or
to continue such Borrowing and, in the case of a Eurodollar Borrowing, may elect
an Interest Period therefor, all as provided in this Section.

 

(b)        To make an election pursuant to this Section, the Company (on behalf
of the applicable Borrower) shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.3 if the Company (on behalf of the applicable Borrower) were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request in
a form approved by the Administrative Agent and signed by the Company (on behalf
of the applicable Borrower).

 

(c)        Each telephonic and written Interest Election Request shall specify
the following information:

 

(i)         the identity of the Borrower;

 

(ii)        the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iv) and (v) of
this paragraph shall be specified for each resulting Borrowing);

 

(iii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iv)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(v)        if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company (on behalf of the applicable
Borrower) shall be deemed to have selected an Interest Period of one month’s
duration.

 

(d)        Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)        If the Company (on behalf of the applicable Borrower) fails to
deliver a timely Interest Election Request prior to the end of the Interest
Period applicable thereto, then, unless such

 

- 25 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

Borrowing is repaid as provided herein, at the end of such Interest Period, such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company (on behalf of the applicable Borrower), then, so long as an Event of
Default is continuing, (i) no outstanding Borrowing of any Borrower may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing of each Borrower shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.

 

Section 3.3        Fees.

 

(a)        The Company agrees to pay to the Administrative Agent for the account
of each Lender, a facility fee (“Facility Fee”), which shall accrue at a rate
per annum equal to the Applicable Facility Fee Percentage on the daily amount of
the Commitment of such Lender (regardless of usage) during the period from and
including the Agreement Date to but excluding the date on which such Commitment
terminates; provided that, if such Lender continues to have any Loans
outstanding after its Commitment terminates, then such Facility Fee shall
continue to accrue on the daily outstanding principal amount of such Lender’s
Loans from and including the date on which such Lender’s Commitment terminates
to but excluding the date on which all Loans of such Lender have been paid in
full.  Accrued Facility Fees shall be payable in arrears on the last day of
March, June, September and December of each year, and on each date on which the
Commitments are permanently reduced, commencing on the first such date to occur
after the Agreement Date, provided that all unpaid Facility Fees shall be
payable on the date on which the Commitments terminate.  All Facility Fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

 

(b)        The Company agrees to pay to each Credit Party, for its own account,
fees and other amounts (other than principal or interest) payable in the amounts
and at the times separately agreed upon between the Company and such Credit
Party.

 

(c)        All fees and other amounts (other than principal or interest) payable
hereunder shall be paid on the dates due, in immediately available funds.  Fees
and other amounts (other than principal or interest) paid shall not be
refundable under any circumstances.

 

Section 3.4        Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

 

(a)        the Administrative Agent determines, which determination (if made on
a reasonable basis) shall be conclusive, that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or

 

(b)        the Administrative Agent is advised by Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to the Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

- 26 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

Section 3.5        Increased Costs; Illegality.

 

(a)        If any Regulatory Change shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Credit Party
(except any such reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)        impose on any Credit Party or the London interbank market any other
condition, cost or expense affecting this Credit Agreement, any Eurodollar Loans
made by such Credit Party or any participation therein, or

 

(iii)       subject any Credit Party to any Taxes (other than (A) U.S. Taxes in
respect of which payments of additional amounts are required under
Section 3.7(a), (B) Taxes described in Section 3.7(a)(i)-(iii), (C) Taxes
imposed on or measured by net income (however denominated), franchise Taxes, and
branch profits Taxes, in each case, (i) imposed as a result of such Credit Party
being organized under the laws of, or having its principal office in or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document), and (D) any Taxes
attributable to such Credit Party’s failure to comply with Section 3.7(c)) on
any of its obligations under the Loan Documents, or its deposits, reserves,
other liabilities or capital attributable thereto, and the result of any of the
foregoing shall be to increase the cost to such Credit Party of making or
maintaining any Loan hereunder or to increase the cost to such Credit Party or
to reduce the amount of any sum received or receivable by such Credit Party
hereunder (whether of principal, interest or otherwise), then the Company will
pay to such Credit Party such additional amount or amounts as will compensate
such Credit Party for such additional costs incurred or reduction suffered as
reasonably determined by such Credit Party (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and consistent with the
manner in which such Credit Party treats similarly situated customers of the
applicable Credit Party under agreements having provisions similar to this
Section 3.5 after consideration of such factors as such Credit Party then
reasonably determines to be relevant).

 

(b)        If any Credit Party determines that any Regulatory Change regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Credit Party’s capital or on the capital of such Credit
Party’s holding company, if any, as a consequence of this Credit Agreement or
the Loans made, by such Credit Party to a level below that which such Credit
Party or such Credit Party’s holding company could have achieved but for such
Regulatory Change (taking into consideration such Credit Party’s policies and
the policies of such Credit Party’s holding company with respect to capital
adequacy and liquidity), then from time to time the Company will pay to such
Credit Party such additional amount or amounts as will compensate such Credit
Party or such Credit Party’s holding company for any such reduction suffered as
reasonably determined by such Credit Party (which determination shall be made in
good faith (and not on an arbitrary or capricious basis) and consistent with the
manner in which such Credit Party treats similarly situated customers of the
applicable Credit Party under agreements having provisions similar to this
Section 3.5 after consideration of such factors as such Credit Party then
reasonably determines to be relevant).

 

- 27 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

(c)        A certificate of a Credit Party setting forth the amount or amounts
necessary to compensate such Credit Party or its holding company, as applicable,
as specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error.  The Company shall pay
such Credit Party the amount shown as due on any such certificate within ten
days after receipt thereof.

 

(d)        Failure or delay on the part of any Credit Party to demand
compensation pursuant to this Section shall not constitute a waiver of such
Credit Party’s right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Credit Party pursuant to this Section for
any increased costs or reductions incurred more than 90 days prior to the date
that such Credit Party notifies the Borrowers of the Regulatory Change giving
rise to such increased costs or reductions and of such Credit Party’s intention
to claim compensation therefor.

 

(e)        Notwithstanding any other provision of this Credit Agreement, if,
after the Agreement Date, any Regulatory Change shall make it unlawful for any
Lender to make or maintain any Eurodollar Loan or to give effect to its
obligations as contemplated hereby with respect to any Eurodollar Loan, then, by
written notice to the Company and to the Administrative Agent:

 

(i)         such Lender may declare that Eurodollar Loans will not thereafter
(for the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing, as applicable, for an
additional Interest Period shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as
applicable), unless such declaration shall be subsequently withdrawn; and

 

(ii)        such Lender may require that all outstanding Eurodollar Loans made
by it be converted to ABR Loans, in which event all such Eurodollar Loans shall
be automatically converted to ABR Loans, as of the effective date of such notice
as provided in the last sentence of this paragraph.

 

In the event any Lender shall exercise its rights under clause (i) or (ii) of
this paragraph, all payments and prepayments of principal that would otherwise
have been applied to repay the Eurodollar Loans that would have been made by
such Lender or the converted Eurodollar Loans of such Lender shall instead be
applied to repay the ABR Loans made by such Lender in lieu of, or resulting from
the conversion of, such Eurodollar Loans, as applicable.  For purposes of this
paragraph, a notice to the Company by any Lender shall be effective as to each
Eurodollar Loan made by such Lender, if lawful, on the last day of the Interest
Period currently applicable to such Eurodollar Loan; in all other cases such
notice shall be effective on the date of receipt by the Company.

 

Section 3.6        Break Funding Payments.  In the event of (a) the payment,
prepayment or deemed prepayment (voluntary or otherwise) of any principal of any
Eurodollar Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.7(c) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period or maturity date applicable thereto as a
result of a request by the Company pursuant to Section 3.8(b), then, in any such
event, the relevant Borrower or the Company, as applicable, shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount

 

- 28 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market.  A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Company (on behalf of
the relevant Borrower) and shall be conclusive absent manifest error.  The
relevant Borrower shall pay such Lender the amount shown as due on any such
certificate within ten days after receipt thereof.

 

Section 3.7        U.S. Taxes.

 

(a)        Each Borrower agrees to pay to each Foreign Lender such additional
amounts as are necessary in order that the net payment of any amount due to such
Foreign Lender under the Loan Documents after deduction for or withholding in
respect of any U.S. Taxes collectible by withholding and imposed with respect to
such payment, will not be less than the amount such Foreign Lender would have
received had no such withholdings or deductions for U.S. Taxes been made,
provided that the foregoing obligation to pay such additional amounts shall not
apply:

 

(i)         with respect to any U.S. Taxes collectible by withholding or
deduction that are imposed on payments to or for the account of such Foreign
Lender with respect to any applicable interest in a Loan or Commitment pursuant
to any law in effect on the Agreement Date (or on the date such Foreign Lender
becomes a Lender as provided in Section 10.4, except for assignments made at the
request of the Company pursuant to Section 3.8(b)) or on the date of any change
in the applicable lending office of such Foreign Lender, in each case, except to
the extent that pursuant to this Section 3.7(a), amounts with respect to such
U.S. Taxes were payable either to such Foreign Lender’s assignor immediately
before such Lender became a party hereto or such Foreign Lender immediately
before it changed its lending office, or

 

(ii)        to any Foreign Lender if such Foreign Lender fails to comply with
applicable certification, information, documentation or other reporting
requirements concerning the nationality, residence, identity or connections with
the United States of America of such Foreign Lender if such compliance is
required by statute or regulation of the United States of America as a
precondition to relief or exemption from such U.S. Taxes; or

 

(iii)       with respect to any U.S. Taxes imposed under FATCA.

 

(b)        Within 30 days after paying any amount to the Administrative Agent or
any Foreign Lender from which it is required by law to make any deduction or
withholding, and within 30 days after it is required by law to remit such
deduction or withholding to any relevant taxing or other authority, the Company
(on behalf of the relevant Borrower) shall deliver to the Administrative Agent
for delivery to such Foreign Lender evidence satisfactory to such Person of such
deduction, withholding or payment (as the case may be).

 

(c)        Not later than the Effective Date or, in the case of any Person that
becomes a Lender pursuant to Section 10.4, the date of the execution and
delivery of the Assignment and Assumption pursuant to which such Person becomes
a Lender, and annually thereafter or at such other times as the Company may
reasonably request or as required under applicable law, each Lender (to the
extent that such Lender, in its sole discretion, believes that it is so
entitled), shall provide the Company

 

- 29 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

and the Administrative Agent with two duly completed copies of the relevant
Internal Revenue Service forms certifying its entitlement to a complete
exemption from or any reduction of withholding on any interest to be received by
it under the Loan Documents in respect of the Loans.

 

(d)        Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any U.S. Taxes described in
Section 3.7(a) for which a Borrower is required to pay additional amounts
attributable to such Lender (but only to the extent that the Borrowers have not
already indemnified the Administrative Agent for such U.S. Taxes and without
limiting the obligation of the Borrowers to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of
Section 10.4(d)(ii) relating to the maintenance of a Participant Register and
(iii) any Taxes other than U.S. Taxes for which a Borrower is required to pay
additional amounts attributable to such Lender, in each case, that are payable
or paid by the Administrative Agent in connection with the Loan Documents, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this Section 3.7(d).

 

(e)        If a payment made to or for the account of a Lender hereunder would
be subject to U.S. Taxes collectible by withholding imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 3.7(e), “FATCA”
shall include any amendments made to FATCA after the date of this Credit
Agreement.

 

(f)        If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.7 (including by the payment of additional
amounts pursuant to Section 3.7(a)), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section 3.7 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this Section 3.7(f) (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) in the event
that such indemnified party is required to repay such refund to such
Governmental Authority.  This Section 3.7(f) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

Section 3.8        Mitigation Obligations.

 

(a)        If any Lender requests compensation under Section 3.5, or if any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of

 

- 30 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

any Lender pursuant to Section 3.7, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
(or any participation therein) hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.5 or 3.7, as applicable, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Company hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)        If (i) any Lender requests compensation under Section 3.5, (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.7 or
(iii) any Lender becomes a Defaulting Lender, then the Company may, at its sole
expense (including the fees referred to in Section 10.4(b)) and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.4), all its interests, rights and
obligations under the Loan Documents to an Eligible Institution that shall
assume such obligations (which Eligible Institution may be another Lender, if a
Lender accepts such assignment); provided that (i) the Company shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the relevant Borrowers (in the case of all other amounts) and (iii) in
the case of any such assignment resulting from a claim for compensation under
Section 3.5 or payments required to be made pursuant to Section 3.7, such
assignment will result in a reduction in such compensation or payments.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

ARTICLE 4.

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Credit Parties (and each Subsidiary
Borrower, as to itself, represents and warrants to the Credit Parties) that:

 

Section 4.1        Corporate Existence; Subsidiaries.

 

(a)        The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with full
corporate power to conduct its business as presently conducted and, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

(b)        Each Material Subsidiary has been duly organized and is validly
existing in good standing under the laws of the jurisdiction of its
organization, with full corporate or analogous powers to conduct its business as
presently conducted and, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

- 31 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

(c)        Schedule 4.1 sets forth as of the Agreement Date the name of each
Subsidiary that is a Wholly-Owned Subsidiary, a Listed Insurance Subsidiary or a
Material Subsidiary and identifies the jurisdiction of organization of each such
Subsidiary.

 

Section 4.2        Corporate and Governmental Authorization; No Contravention.

 

(a)        Each Borrower has full corporate power and authority to execute,
deliver and perform its obligations under this Credit Agreement and the Notes
executed by it and to comply with all of the provisions of this Credit Agreement
and the Notes executed by it, and all necessary corporate or similar proceedings
of such Borrower have been duly taken to authorize the execution, delivery and
performance by such Borrower of this Credit Agreement and the Notes executed by
it.

 

(b)        No authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority or any securities exchange, are
necessary for the execution, delivery or performance by any Borrower of this
Credit Agreement or the Notes executed by it, or for the legality, validity or
enforceability hereof or thereof.

 

(c)        None of the execution and delivery of this Credit Agreement and the
Notes, the consummation of the transactions herein contemplated or compliance by
any Borrower with all of the terms and provisions of this Credit Agreement or
the Notes executed by such Borrower will conflict with or result in a breach
which would constitute a material default under, or result in the creation or
imposition of any Lien, charge or encumbrance upon any of the property or assets
of such Borrower, material to such Borrower, pursuant to the terms of any
indenture, loan agreement, or other agreement or instrument for borrowed money
to which such Borrower is a party or by which such Borrower may be bound or to
which any of the property or assets of such Borrower, material to such Borrower,
is subject, nor will such action result in any material violation of the
provisions of the charter or by laws of such Borrower or any statute or any
order, rule or regulation applicable to such Borrower or any of its Material
Subsidiaries of any Governmental Authority having jurisdiction over such
Borrower or such Subsidiary, and no consent, approval, authorization or other
order of, or filing with, any Governmental Authority is required for the
execution and delivery of this Credit Agreement and the Notes, the consummation
of the transactions herein contemplated or compliance by the Company with all of
the terms and provisions of this Credit Agreement, provided that (i) the
Borrowers make no representations or warranties with respect to any securities
or blue sky laws of political subdivisions of the United States of America or
any laws or treaties of any country (or political subdivision thereof) other
than the United States of America and (ii) the effect of the laws of any
jurisdiction (other than the States of New York or Illinois) that limit the
interest, fees or other charges any Lender may impose.

 

Section 4.3        Binding Effect.  (i) This Credit Agreement constitutes a
legal, valid and binding agreement of each Borrower, (ii) the Guarantee in
Article 7 of this Credit Agreement constitutes a legal, valid and binding
agreement of the Company and (iii) the Notes, when executed and delivered in
accordance with this Credit Agreement, will constitute valid and binding
obligations of the respective Borrower executing and delivering such Notes, in
the case of each of the foregoing clauses (i) through (iii), enforceable in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, rehabilitation, moratorium or other laws affecting
creditors’ rights and rights of creditors of insurers generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

Section 4.4        Financial Information.

 

(a)        The consolidated statement of financial position of the Company and
its Consolidated Subsidiaries as of December 31, 2011 and the related statements
of operations,

 

- 32 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

comprehensive income, shareholders’ equity and cash flows for the fiscal year
then ended, reported on by Deloitte & Touche, LLP, and heretofore furnished to
the Administrative Agent and each of the Lenders, present fairly in all material
respects, in conformity with GAAP, the financial position of the Company and its
Consolidated Subsidiaries as of such date and their results of operations and
cash flows for such fiscal year.

 

(b)        The respective Statutory Statements for Allstate Insurance and
Allstate Life for the year ended at December 31, 2011 present fairly in all
material respects, in conformity with Statutory Accounting Principles, the
respective financial conditions of said companies as at said date and their
respective results of operations for the fiscal year ended on said date.

 

(c)        Since December 31, 2011, there has been no material adverse change in
the business, financial position or results of operations of the Company and its
Consolidated Subsidiaries.

 

Section 4.5        Litigation.  Except as disclosed to the Lenders in writing
(which shall include the Company’s Form 10-K and Allstate Life Insurance
Company’s Form 10-K for the fiscal year ending December 31, 2011) prior to the
date hereof, there are no legal, arbitral or governmental proceedings (including
any proceeding instituted by any state insurance commission or similar
regulatory body), pending to which the Company or any of its Material
Subsidiaries is a party or to which any property of the Company or any of its
Material Subsidiaries is the subject (collectively, “Proceedings”) which, if
determined adversely to the Company or any of its Material Subsidiaries (and
there exists a reasonable possibility of such adverse determination),
individually or in the aggregate, reasonably could be expected to have a
Material Adverse Effect and, to the best of the Company’s knowledge, no such
proceedings are threatened.

 

Section 4.6        Compliance with ERISA.  Each member of the ERISA Group has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan (other than any Non-Material Subsidiary Plan) and
is in compliance in all material respects with the presently applicable
provisions of ERISA and the Code with respect to each Plan (other than any
Non-Material Subsidiary Plan).  No member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Code in respect
of any Plan (other than any Non-Material Subsidiary Plan), (ii) failed to make
any contribution or payment to any Plan (other than any Non-Material Subsidiary
Plan) or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan (other than any Non-Material Subsidiary Plan) or
Benefit Arrangement, which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code,
provided, however, that in the case of a Benefit Arrangement established or
maintained by or for a Subsidiary (other than a Subsidiary Borrower) such action
or inaction has resulted or could result in the imposition of such a Lien or the
posting of such a bond or other security in excess of $25,000,000, or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.

 

Section 4.7        Environmental Matters.  The Company has concluded reasonably
that all Environmental Laws applicable to the Company and its Material
Subsidiaries are unlikely to have a Material Adverse Effect.

 

Section 4.8        Taxes.  United States Federal income tax returns of the
Company and its Material Subsidiaries have been closed through the fiscal year
ended December 31, 2004.  All United States Federal income tax returns and all
other material tax returns which are required to be filed have been filed by or
on behalf of the Company and its Material Subsidiaries and all material taxes
due with respect to the Company and its Material Subsidiaries pursuant to such
returns and all material taxes due pursuant to any assessment received by the
Company or any of its Material Subsidiaries have been paid, except those

 

- 33 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

assessments being contested in good faith by appropriate proceedings and where
(in the opinion of the Company) adequate charges, accruals or reserves have been
established on the books of the Company and its Subsidiaries, as applicable.

 

Section 4.9        Full Disclosure.  All written factual information heretofore
furnished by the Company to the Administrative Agent or any Lender for purposes
of or in connection with this Credit Agreement and the Information Memorandum
was true and accurate in all material respects on the date as of which such
information was stated or certified.

 

Section 4.10      Investment Company Act.  None of the Borrowers is required to
be registered as an “investment company” within the meaning of the Investment
Company Act of 1940.

 

Section 4.11      Federal Reserve Regulations.

 

(a)        Not more than 25% of the value (as determined by any reasonable
method) of the assets subject to any restriction on (i) Liens set forth in
Section 6.6 or (ii) sale or other disposition set forth in Section 6.7 is
represented by Margin Stock.

 

(b)        No part of the proceeds of any Loan will be used, whether
immediately, incidentally or ultimately, (i) to directly or indirectly purchase,
acquire or carry any Margin Stock, (ii) directly or indirectly for any purpose
that entails a violation of, or that is inconsistent with Regulations U or X, or
(iii) to make a personal loan to any director or executive officer of any
Borrower or any Subsidiary in violation of Section 402 of the Sarbanes Oxley Act
of 2002.

 

ARTICLE 5.

 

CONDITIONS

 

Section 5.1        Effective Date.  The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2):

 

(a)        Credit Agreement.  The Administrative Agent (or its counsel) shall
have received from each party hereto either (i) a counterpart of this Credit
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include facsimile transmission of a
signed signature page of this Credit Agreement) that such party has signed a
counterpart of this Credit Agreement.

 

(b)        Legal Opinions.  The Administrative Agent shall have received
favorable written opinions (addressed to the Credit Parties and dated the
Effective Date) from (i) Mary J. McGinn, Senior Vice President, Secretary and
Deputy General Counsel of the Company and acting as counsel to the other
Borrowers, and (ii) Dewey & LeBoeuf LLP, special New York counsel to the
Borrowers, substantially in the forms of Exhibit B-1 and B-2, respectively,
covering such other matters relating to the Borrowers, the Loan Documents and
the Transactions as the Required Lenders shall reasonably request.  The
Borrowers hereby request such counsel to deliver such opinions.

 

(c)        Organizational Documents, etc.  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to (i) the organization, existence and
good standing of each Borrower (including (x) a certificate of incorporation or
formation of each Borrower, certified as of a recent date by the Secretary of
State (or comparable official) of the jurisdiction of its incorporation or
formation and (y) certificates of good

 

- 34 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

standing (or comparable certificates) for each Borrower, certified as of a
recent date prior to the Effective Date, by the Secretary of State (or
comparable official) of the jurisdiction of its incorporation or formation),
(ii) the authorization of the Transactions, (iii) the incumbency of its officer
or officers who may sign the Loan Documents, including therein a signature
specimen of such officer or officers and (iv) any other legal matters relating
to Borrowers, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d)        Officer’s Certificate.  The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the chief executive
officer or the chief financial officer or the controller of the Company
confirming (i) that the representations and warranties of the Borrowers set
forth in Article 4 are true and correct in all material respects (provided that
any representation or warranty qualified by materiality or Material Adverse
Effect shall be true and correct in all respects) as of the Effective Date
except to the extent that any such representations and warranties expressly
relate to an earlier date (including those contained in Sections 4.4(a),
4.4(b) and 4.8), in which case such representations and warranties shall have
been true and correct in all material respects (provided that any representation
or warranty qualified by materiality or Material Adverse Effect shall be true
and correct in all respects) on and as of such earlier date and (ii) that there
is no Default in existence as of the Effective Date.

 

(e)        Fees and Expenses.  All fees, expenses and other amounts due and
payable on or prior to the Effective Date, including the reasonable fees and
disbursements of counsel to the Administrative Agent, to the extent invoiced
shall have been paid.

 

(f)        Existing Credit Agreement.  The commitments under the Existing Credit
Agreement shall have been terminated and all amounts due thereunder shall have
been paid and the Administrative Agent shall have received evidence, in form and
substance satisfactory to it, thereof.

 

(g)        Other Documents.  The Administrative Agent shall have received such
other documents as shall be reasonably required by it in connection therewith.

 

The Administrative Agent shall notify the Borrowers and the Credit Parties of
the Effective Date, and each such notice shall be conclusive and binding.

 

Section 5.2        Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:

 

(a)        The representations and warranties of the Borrowers set forth in
Article 4 (other than those contained in Section 4.4(c) and Section 4.5) shall
be true and correct in all material respects (provided that any representation
or warranty qualified by materiality or Material Adverse Effect shall be true
and correct in all respects) on and as of the date of such Borrowing except to
the extent that any such representations and warranties expressly relate to an
earlier date (including those contained in Sections 4.4(a), 4.4(b) and 4.8), in
which case such representations and warranties shall have been true and correct
in all material respects (provided that any representation or warranty qualified
by materiality or Material Adverse Effect shall have been true and correct in
all respects) on and as of such earlier date.

 

(b)        At the time of and immediately after giving effect to such Borrowing,
no Default shall have occurred and be continuing.

 

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company, and, if applicable, the applicable Subsidiary Borrower, on the date
thereof as to the matters specified in paragraphs (a) and (b) of this Section.

 

- 35 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

ARTICLE 6.

 

COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable under the Loan
Documents shall have been paid in full, the Company covenants and agrees (and,
to the extent applicable to it, each Subsidiary Borrower covenants and agrees)
with the Credit Parties that:

 

Section 6.1        Financial Statements and Other Information.  The Company will
furnish to each Credit Party the following, provided that the Company need not
furnish copies of the information referred to in this Section if on or before
the applicable day set forth below, such information is available (A) in the
case of the information referred to in subsections (a), (b), (i) and (j) below,
either on EDGAR or on the Company’s web site, and (B) in the case of the
information referred to in subsections (c) and (d) below, on the Company’s web
site:

 

(a)        as soon as available and in any event within 120 days after the end
of each fiscal year, the Company’s annual meeting proxy statement and its
Form 10-K containing a consolidated statement of financial position of the
Company and its Consolidated Subsidiaries as of the end of such fiscal year and
the related statements of income, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche, LLP or another
independent registered public accounting firm of nationally recognized standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Company and its
Consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)        as soon as available and in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year, the Company’s
Form 10-Q containing a consolidated statement of financial position of the
Company and its Consolidated Subsidiaries as of the end of such fiscal quarter
and the related statements of income and cash flows for such fiscal quarter and
for the portion of the Company’s fiscal year ended at the end of such fiscal
quarter;

 

(c)        as soon as available and in any event within 120 days after the end
of each fiscal year of each Subsidiary Borrower, the Statutory Statement of such
Subsidiary Borrower for such fiscal year and as filed with the insurance
department of the State of domicile of such Subsidiary Borrower;

 

(d)        as soon as available and in any event within 60 days after the end of
each of the first three quarterly fiscal quarters of each Subsidiary Borrower,
quarterly Statutory Statements of such Subsidiary Borrower for such fiscal
quarter and as filed with the insurance department of the State of domicile of
such Subsidiary Borrower;

 

(e)        promptly after the financial statements referred to in
clauses (a) and (b) above have been made available to the Credit Parties either
through EDGAR or the Company’s web site (but in no event later than 120 days
after the end of the relevant fiscal year or 60 days after the end of the
relevant fiscal quarter, as applicable) or, in the event that the Company
furnishes copies thereof to the Credit Parties, simultaneously with the delivery
thereof, a certificate of the chief financial officer or the controller of the
Company (i) setting forth in reasonable detail the calculations required to
establish whether the Company was in compliance with the requirements of
Section 6.9 on the date of such financial statements and (ii) stating whether
any Default exists on the date of such certificate and, if any

 

- 36 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

Default then exists, setting forth the details thereof and the action which the
Company is taking or proposes to take with respect thereto;

 

(f)        promptly after the financial statements referred to in
clause (a) above have been made available to the Credit Parties either through
EDGAR or the Company’s web site (but in no event later than 120 days after the
end of the relevant fiscal year) or, in the event that the Company furnishes
copies thereof to the Credit Parties, simultaneously with the delivery thereof,
a certificate of the chief financial officer or the controller of the Company
identifying each Subsidiary which is then a Material Subsidiary;

 

(g)        promptly after the financial statements referred to in
clause (a) above have been made available to the Credit Parties either through
EDGAR or the Company’s web site (but in no event later than 120 days after the
end of the relevant fiscal year) or, in the event that the Company furnishes
copies thereof to the Credit Parties, simultaneously with the delivery thereof,
a statement of the independent registered public accounting firm which reported
on such statements to the effect that in the course of their audit of such
statements, nothing came to their attention that caused them to believe that the
Company was not in compliance with the requirements of Section 6.9, insofar as
such requirements relate to accounting matters;

 

(h)        within five days after any officer of the Company obtains knowledge
that any Default has occurred and is continuing, a certificate of the chief
financial officer or the controller of the Company setting forth the details
thereof and the action which the Company is taking or proposes to take with
respect thereto;

 

(i)         written notice of any Proceedings promptly after a determination by
the Company or the applicable Subsidiary Borrower that (i) such Proceedings, if
determined adversely to the Company or any of its Material Subsidiaries
individually or in the aggregate, reasonably could be expected to have a
Material Adverse Effect and (ii) there exists a reasonable possibility of such
adverse determination.

 

(j)         promptly after being filed by the Company with the Securities and
Exchange Commission, copies (without exhibits thereto) of any registration
statement (other than any registration statement on Form S 8 or its equivalent)
or any report on Form 8 K (or its equivalent); provided that the Company need
not furnish such copies to the extent such registration statements or reports
are made available to the Credit Parties either on EDGAR or the Company’s web
site;

 

(k)        if and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan (other than any Non-Material Subsidiary Plan)
which might constitute grounds for a termination of such Plan (other than any
Non-Material Subsidiary Plan) under Title IV of ERISA, or knows that the plan
administrator of any Plan (other than any Non-Material Subsidiary Plan) has
given or is required to give notice of any such reportable event, a copy of the
notice of such reportable event given or required to be given to the PBGC;
(ii) receives notice of complete or partial withdrawal liability under Title IV
of ERISA or notice that any Multiemployer Plan (other than any Non-Material
Subsidiary Plan) is in reorganization, is insolvent or has been terminated, a
copy of such notice; (iii) receives notice from the PBGC under Title IV of ERISA
of an intent to terminate, impose liability (other than for premiums under
Section 4007 of ERISA) in respect of, or appoint a trustee to administer any
Plan (other than any Non-Material Subsidiary Plan), a copy of such notice;
(iv) applies for a waiver of the minimum funding standard under Section 412 of
the Code, a copy of such application; (v) gives notice of intent to terminate
any Plan (other than any Non-Material Subsidiary Plan) under Section 4041(c) of
ERISA, a copy of such notice and other information filed with the PBGC;
(vi) gives notice of withdrawal from any Plan (other

 

- 37 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

than any Non-Material Subsidiary Plan) pursuant to Section 4063 of ERISA, a copy
of such notice; or (vii) fails to make any payment or contribution to any Plan
(other than any Non-Material Subsidiary Plan) or Multiemployer Plan (other than
any Non-Material Subsidiary Plan) or in respect of any Benefit Arrangement or
makes any amendment to any Plan (other than any Non-Material Subsidiary Plan) or
Benefit Arrangement which has resulted or could result in the imposition of a
Lien or the posting of a bond or other security under ERISA or the Code,
provided, however, that in the case of a Benefit Arrangement established or
maintained by or for a Subsidiary (other than a Subsidiary Borrower) such action
or inaction has resulted or could result in the imposition of such a Lien or the
posting of such a bond or other security in excess of $25,000,000, a certificate
of the chief financial officer or the controller of the Company setting forth
details as to such occurrence and action, if any, which the Company or
applicable member of the ERISA Group is required or proposes to take;

 

(l)         furnish to the Administrative Agent promptly such other information
with documentation required by bank regulatory authorities under applicable
“know your customer” and Anti Money Laundering rules and regulations (including,
without limitation, the USA PATRIOT Act), as from time to time may be reasonably
requested by the Administrative Agent; and

 

(m)       from time to time such additional information regarding the financial
position or business of the Company and its Subsidiaries as the Administrative
Agent, at the request of any Lender, may reasonably request.

 

Section 6.2        Maintenance of Property.  The Company will keep, and will
cause each Material Subsidiary to keep, all property useful and necessary in its
business in good working order and condition, ordinary wear and tear excepted.

 

Section 6.3        Conduct of Business and Maintenance of Existence.

 

(a)        Neither the Company nor any of its Material Subsidiaries will engage
to any substantial extent in any line or lines of business activity other than
the business of owning and operating life and property and casualty insurance
companies and financial services businesses (including investment operations)
and businesses and activities related or incidental thereto.

 

(b)        Subject to Section 6.7, the Company will preserve, renew and keep in
full force and effect, and will cause each Material Subsidiary to preserve,
renew and keep in full force and effect their respective legal existence and
their respective rights, privileges and franchises material to the conduct of
their respective businesses; provided that, subject to Section 6.7, the Company
may terminate the corporate existence of any Subsidiary (other than a Subsidiary
Borrower) if such termination could not reasonably be expected to have a
Material Adverse Effect or otherwise to be materially disadvantageous to the
Lenders.

 

Section 6.4        Compliance with Laws.  The Company will make all good faith
efforts to comply, and cause each Material Subsidiary to make all good faith
efforts to comply, with all material applicable laws, ordinances, rules,
regulations, and requirements of Governmental Authorities (including
Environmental Laws and ERISA and the rules and regulations thereunder) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings and where (in the opinion of the Company) adequate
charges, accruals or reserves have been established on the books of the Company
and its Subsidiaries, as applicable.

 

Section 6.5        Books and Records; Inspection Rights.  The Company will, and
will cause each of its Material Subsidiaries to, keep proper books of record and
account in which entries which are full, true and correct in all material
respects are made of all material and appropriate dealings and transactions

 

- 38 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

in relation to its business and activities.  The Company will, and will cause
each of its Material Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants (provided that the Company may, if it so chooses, be
present at or participate in any such discussion with the independent
accountants), all at such reasonable times during normal business hours and as
often as reasonably requested.

 

Section 6.6        Negative Pledge.  The Company will not, and will not permit
any of its Subsidiaries to, create, assume or suffer to exist any Lien securing
Debt (determined without regard to the clauses (c) through and including (h) of
the proviso of the definition of the term “Debt”) on the stock of any Listed
Insurance Subsidiary (or on the stock of any Subsidiary that directly, or
indirectly through other Subsidiaries, owns stock of any Listed Insurance
Subsidiary) now owned or hereafter acquired by it, except any Lien arising
pursuant to any order of attachment, distraint or similar legal process arising
in connection with court proceedings so long as the execution or other
enforcement thereof is effectively stayed and the claims secured thereby are
being contested in good faith by appropriate proceedings.  Notwithstanding the
foregoing, in connection with marketing alliances or other promotional
arrangements undertaken by one or both of the Subsidiary Borrowers, the Company
or any of its Subsidiaries may pledge the stock of any Listed Insurance
Subsidiary (other than stock of a Subsidiary Borrower) to secure Debt
(determined without regard to the clauses (c) through and including (h) of the
proviso of the definition of the term “Debt”) in an aggregate amount that,
together with the aggregate liquidation preference of preferred stock permitted
under the second sentence of Section 6.7(b), does not exceed $600,000,000 (or
its equivalent in any other currency) at any one time outstanding.

 

Section 6.7        Consolidations, Mergers and Sales of Assets.

 

(a)        The Company will not merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, or sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, except that, if at the
time thereof and immediately after giving effect thereto, no Default shall or
would have occurred and be continuing, any Person may merge into the Company in
a transaction in which the Company is the surviving entity.

 

(b)        Neither Subsidiary Borrower will merge into or consolidate with, any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) all or substantially all of its assets, except that, if
at the time thereof and immediately after giving effect thereto, no Default
shall or would have occurred and be continuing, either Subsidiary Borrower may
merge into or consolidate with any other corporation (the “successor
corporation”) organized under the laws of the United States of America or any
state thereof which is (x) the Company, (y) in the case of a merger or
consolidation involving Allstate Insurance (or any successor thereto), a
Wholly-Owned Subsidiary of the Company, provided that any direct or indirect
parent thereof is not an insurance company or other entity subject to any law or
regulation which could limit or restrict the ability of the survivor of such
merger or consolidation to pay dividends or make other distributions or
payments, directly or indirectly, to the Company, or (z) in the case of a merger
or consolidation involving Allstate Life (or any successor thereto), a
Wholly-Owned Subsidiary of the Company, and provided further that each
Subsidiary Borrower covenants that any such consolidation, merger, sale or
transfer shall be upon the conditions that the due and punctual payment of the
principal and accrued interest on any Loans made to such Subsidiary Borrower,
and the due and punctual performance and observance of all the terms, covenants
and conditions of this Credit Agreement to be kept or performed by such
Subsidiary Borrower shall, by an agreement supplemental hereto (which
supplemental agreement shall be in form and substance satisfactory to the
Administrative Agent and shall

 

- 39 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

become effective upon satisfaction or waiver of the conditions described in
Section 5.1(b), (c), (d) and (e) in a form appropriate to such supplemental
agreement), be assumed by the corporation (other than such Subsidiary Borrower)
formed by or resulting from any such consolidation or merger, or which shall
have received the transfer of all or substantially all of the property and
assets of the Subsidiary Borrower, just as fully and effectually as if such
successor had been the original Subsidiary Borrower; and in the event of any
such sale or transfer the predecessor Subsidiary Borrower may be dissolved,
wound up and liquidated at any time thereafter.  In addition, in connection with
marketing alliances or other promotional arrangements undertaken by one or both
of the Subsidiary Borrowers, the Subsidiary Borrowers may from time to time
issue preferred stock to any Person, whether or not affiliated with the Company,
having an aggregate liquidation preference (as to both Subsidiary Borrowers)
that, together with the aggregate amount of Debt (determined without regard to
the clauses (c) through and including (h) of the proviso of the definition of
the term “Debt”) secured by Liens permitted under the second sentence of
Section 6.6, does not exceed $600,000,000 (or its equivalent in any other
currency) at any one time outstanding.  Notwithstanding anything in this
Section 6.7 to the contrary, Allstate Insurance may transfer ownership of
Allstate Life to the Company or to any other Wholly-Owned Subsidiary of the
Company.

 

Section 6.8        Use of Proceeds.  The proceeds of the Loans will be used only
for general corporate purposes not inconsistent with the terms hereof.  No part
of the proceeds of any Loan will be used, whether immediately, incidentally or
ultimately, (i) to directly or indirectly purchase, acquire or carry any Margin
Stock, (ii) directly or indirectly for any purpose that entails a violation of
Regulations U or X or (iii) to make a personal loan to any director or executive
officer of any Borrower or any Subsidiary in violation of Section 402 of the
Sarbanes Oxley Act of 2002.

 

Section 6.9        Ratio of Consolidated Total Debt to Consolidated Total
Capital.  The Company will not permit Consolidated Total Debt at any time to
exceed 37.5% of Consolidated Total Capital.

 

Section 6.10      Limitation on Issuance of Medium Term Notes.  The Company will
not, and will not permit any of its Subsidiaries to, permit the aggregate
principal amount of Medium Term Notes (other than Medium Term Notes secured by
one or more funding agreements) issued after the Effective Date and outstanding
at any time to exceed $3,000,000,000.

 

ARTICLE 7.

 

GUARANTEE

 

Section 7.1        Guarantee.  The Company hereby guarantees to each Credit
Party and their respective successors and assigns the prompt payment in full
when due (whether at stated maturity, by acceleration or otherwise) of the
principal of and interest on the Loans made by the Lenders to, and the Notes
held by each Lender of, either Subsidiary Borrower and all other amounts from
time to time owing to the Credit Parties by either Subsidiary Borrower under
this Credit Agreement and under the Notes, in each case strictly in accordance
with the terms thereof (such obligations being herein collectively called the
“Guaranteed Obligations”).  The Company hereby further agrees that if either
Subsidiary Borrower shall fail to pay in full when due (whether at stated
maturity, by acceleration or otherwise) any of the Guaranteed Obligations, the
Company will promptly pay the same, without demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal.  The Company further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Credit Party to any security held for payment of the Obligations or
to any balance of any deposit account or credit on the

 

- 40 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

books of the Administrative Agent or any other Credit Party in favor of the
Borrowers or any other Person.

 

Section 7.2        Obligations Unconditional.  The obligations of the Company
under Section 7.1 are absolute and unconditional irrespective of the value,
genuineness, validity, regularity or enforceability of the obligations of either
Subsidiary Borrower under this Credit Agreement, the Notes or any other
agreement or instrument referred to herein or therein, or any substitution,
release of exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 7.2 that the obligations of the Company
hereunder shall be absolute and unconditional under any and all circumstances. 
Without limiting the generality of the foregoing, it is agreed that, to the
fullest extent permitted by law, the occurrence of any one or more of the
following shall not affect the liability of the Company hereunder:

 

(i)         at any time or from time to time, without notice to the Company, the
time for any performance of or compliance with any of the Guaranteed Obligations
shall be extended, or such performance or compliance shall be waived;

 

(ii)        any of the acts mentioned in any of the provisions of this Credit
Agreement or the Notes or any other agreement or instrument referred to herein
or therein shall be done or omitted; or

 

(iii)       the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Credit Agreement
or the Notes or any other agreement or instrument referred to herein or therein
shall be waived or any other guarantee of any of the Guaranteed obligations or
any security therefor shall be released or exchanged in whole or in part or
otherwise dealt with.

 

The Company hereby expressly waives diligence, presentment, demand of payment,
protest and all notices whatsoever, and any requirement that the Administrative
Agent or any Lender exhaust any right, power or remedy or proceed against either
Subsidiary Borrower under this Credit Agreement or the Notes or any other
agreement or instrument referred to herein or therein, or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.

 

Section 7.3        Reinstatement.  The obligations of the Company under this
Article 7 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of either Subsidiary Borrower in respect of
the Guaranteed Obligations is rescinded or must be otherwise restored by any
holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise and the Company agrees
that it will indemnify the Administrative Agent and each Lender on demand for
all reasonable costs and expenses (including, without limitation, fees of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

Section 7.4        Subrogation.  Until the indefeasible payment in full in cash
of all of the Obligations, the Company hereby waives all rights of subrogation
or contribution, whether arising by operation of law (including any such right
arising under the United States Bankruptcy Code) or otherwise, by reason of any
payment by it pursuant to the provisions of this Article 7.

 

- 41 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

Section 7.5        Remedies.  The Company agrees that, as between the Company
and the Credit Parties, the obligations of either Subsidiary Borrower under this
Credit Agreement and the Notes may be declared to be forthwith due and payable
as provided in Article 8 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Article 8) for purposes of
Section 7.1 notwithstanding any stay, injunction or other prohibition preventing
such declaration (or such obligations from becoming automatically due and
payable) as against either Subsidiary Borrower and that, in the event of such
declaration (or such obligations being deemed to have become automatically due
and payable), such obligations (whether or not due and payable by such
Subsidiary Borrower) shall forthwith become due and payable by the Company for
purposes of said Section 7.1.

 

Section 7.6        Continuing Guarantee.  The guarantee in this Article 7 is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

ARTICLE 8.

 

EVENTS OF DEFAULT

 

If any of the following events (“Events of Default”) shall occur:

 

(a)        any Borrower shall fail to pay any principal of any Loan when due; or

 

(b)        any Borrower shall fail to pay any interest on any Loan or any fee or
any other amount payable by it hereunder within three Business Days after the
due date thereof; or

 

(c)        the Company shall fail to observe or perform any covenant contained
in Section 6.3(b), Section 6.6, Section 6.7, the first sentence of Section 6.8,
Section 6.9 or Section 6.10 or the Company shall fail to make any payment
required under Article 7; or

 

(d)        any Borrower shall fail to observe or perform any covenant or
agreement contained in this Credit Agreement (other than those referred to in
clauses (a) through (c) above) for 30 days after written notice thereof has been
given to the Company by the Administrative Agent at the request of any Lender;
or

 

(e)        any representation, warranty, certification or statement made or
deemed made herein (or in any modification or supplement hereto) by any
Borrower, or any certificate, financial statement or other document delivered
pursuant to the provisions, shall prove to have been incorrect in any material
respect when made (or deemed made); or

 

(f)        the Company or any of its Material Subsidiaries shall fail to make
any payment when due or within any applicable grace period in respect of any
Material Debt (and such failure shall constitute an event of default (or similar
event) under the relevant agreement) or any event or condition shall occur which
results in the acceleration of the maturity of any such Material Debt by holders
thereof exercising their rights so to accelerate; or

 

(g)        any Borrower or any Material Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law or Title II of the Dodd-Frank Act, whether now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator,
conservator, custodian or other similar official of it or any substantial part
of its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail

 

- 42 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

generally to pay its debts as they become due, or shall take any corporate
action to authorize any of the foregoing; or

 

(h)        an involuntary case or other proceeding shall be commenced against
any Borrower or any Material Subsidiary seeking liquidation, reorganization or
other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 90 days; or an order for
relief shall be entered against any Borrower or any Material Subsidiary (in an
involuntary case or other proceeding against such company) under the Federal
bankruptcy laws as now or hereafter in effect; or

 

(i)         any member of the ERISA Group shall fail to pay when due an amount
or amounts aggregating in excess of $10,000,000 (or its equivalent in any other
currency), or members of the ERISA Group shall, in the aggregate, fail to pay
when due an amount or amounts aggregating in excess of $50,000,000 (or its
equivalent in any other currency), which it shall have become liable to pay
under Title IV of ERISA; or notice of intent to terminate a Material Plan shall
be filed under Title IV of ERISA by any member of the ERISA Group, any plan
administrator or any combination of the foregoing; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate, to impose liability (other
than for premiums under Section 4007 of ERISA) in respect of, or to cause a
trustee to be appointed to administer any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of
Section 4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans
which could cause one or more members of the ERISA Group to incur a current
payment obligation in excess of $50,000,000 (or its equivalent in any other
currency);

 

(j)         a judgment or order for the payment of money in excess of
$150,000,000 (or its equivalent in any other currency) shall be rendered against
the Company or any of its Material Subsidiaries and such judgment or order shall
continue unsatisfied and unstayed (pursuant to laws, rules, court orders or
settlement agreements) for a period of 45 days;

 

(k)        a Change in Control shall occur; or

 

(l)         any provision of Article 7 for any reason ceases to be valid,
binding and enforceable in accordance with its terms (or the Company shall
challenge the enforceability of any provision of Article 7 or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of Article 7 has ceased to be or otherwise is not valid, binding
and enforceable in accordance with its terms) other than a release or waiver
pursuant to Section 10.2;

 

then, and in every such event (other than an event described in clause (g) or
(h) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to each Borrower, take either or both of the following actions
(whether before or after the Effective Date), at the same or different times: 
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately and (ii) declare the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of each Borrower accrued
under the Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Borrower; and in case of any event described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
(whether before or after the Effective Date) and the principal

 

- 43 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of each Borrower accrued under the Loan Documents,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Borrower.

 

ARTICLE 9.

 

THE ADMINISTRATIVE AGENT

 

Each Credit Party hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof, together with such actions and powers as are reasonably incidental
thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with any Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(i) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(ii) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Loan Documents that the Administrative
Agent is required to exercise in writing by the Required Lenders (or such other
number or percentage of the Credit Parties as shall be necessary under the
circumstances as provided in Section 10.2), and (iii) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Borrower or any of the Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Credit Parties as shall be necessary
under the circumstances as provided in Section 10.2) or in the absence of its
own gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by a Borrower or a Credit Party,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing reasonably believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers),

 

- 44 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any Affiliate or, upon prior notice to the
Company (provided that such notice shall not be required during the continuance
of an Event of Default), any one or more sub agents appointed by the
Administrative Agent, provided that no such delegation shall serve as a release
of the Administrative Agent or waiver by any Borrower of any rights hereunder. 
The Administrative Agent and any such sub agent may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub agent and to the Related Parties of the Administrative Agent and
any such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Credit Parties and the Company.  Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Company, to
appoint a successor.  If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Credit Parties, appoint a
successor Administrative Agent which shall be a bank with an office in New York
City, or an Affiliate of any such bank.  Upon the acceptance of its appointment
as Administrative Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Company or any Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company or
such Borrower and such successor.  After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 10.3 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as Administrative Agent.

 

Each Credit Party acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Credit Party and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Credit Agreement.  Each Credit Party
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Credit Party and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon any Loan
Document, any related agreement or any document furnished thereunder.

 

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers or Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Credit Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

ARTICLE 10.

 

MISCELLANEOUS

 

Section 10.1      Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in

 

- 45 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

 

(a)        if to the Company or a Subsidiary Borrower, to the Company or to such
Subsidiary Borrower c/o the Company, as applicable, at 3075 Sanders Road,
Suite G2H, Northbrook, Illinois 60062, Attention of: Christine Ieuter (Telephone
No. (847) 402-6840; Facsimile No. (847) 402-9116), with a copy to the attention
of Mario Rizzo (Telephone No. (847) 402-7621; Facsimile No. (847) 402-9116);

 

(b)        if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 1111
Fannin Street, Floor 10, Houston, Texas 77002, Attention of Vashni Whittaker
(Telephone No. (713) 483-1080; Facsimile No. (713) 750-2223); with a copy to
JPMorgan Chase Bank, N.A., 277 Park Avenue, 11th Floor, New York 10172,
Attention of Benjamin Whitmer (Telephone No. (212) 622-8864; Facsimile
No. (917) 464-2338); and

 

(c)        if to any other Credit Party, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

 

Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Credit Agreement shall be deemed to have been given on
the date of receipt.

 

Section 10.2      Waivers; Amendments.

 

(a)        No failure or delay by any Credit Party in exercising any right or
power under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Credit Parties under the Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether any
Credit Party may have had notice or knowledge of such Default at the time.

 

(b)        Neither any Loan Document nor any provision thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or by the Borrowers and
the Administrative Agent with the consent of the Required Lenders, provided that
no such agreement shall (i) increase any Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan, or
reduce the rate of any interest (other than under Section 3.1(b)), or reduce any
fees, payable under the Loan Documents, without the written consent of each
Credit Party directly affected thereby, (it being understood that any amendment
or modification to the financial definitions in this Credit Agreement or to the
calculation or any financial covenant shall not constitute a reduction in the
rate of interest or fees for the purposes of this clause (ii), notwithstanding
the fact that such amendment or modification actually results in such a
reduction), (iii) postpone the date of payment at stated maturity of any Loan,
any interest or any fees payable under the Loan Documents, or reduce the amount
of, waive or excuse any such payment, or postpone the stated termination or
expiration of the Commitments, without the written consent of each Credit Party
directly affected thereby, (iv) change any provision hereof in a manner that
would alter the

 

- 46 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

pro rata sharing of payments required by Section 2.9(c) or the pro rata
reduction of Commitments required by Section 2.5(e), without the written consent
of each Credit Party affected thereby, (v) change any of the provisions of this
Section or the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender, or (vi) release the
Company from its Guarantee, or limit its liability in respect of such Guarantee,
without the written consent of each Lender, and provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent.

 

(c)        Notwithstanding the foregoing, this Credit Agreement and any other
Loan Document may be amended (or amended and restated) with the written consent
of the Required Lenders, the Administrative Agent and the Borrowers (x) to add
one or more credit facilities or tranches of incremental facilities to this
Credit Agreement and to permit extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Credit Agreement and the other Loan
Documents with the Loans and the accrued interest and fees in respect thereof
and (y) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Lenders and Lenders.

 

(d)        If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Credit Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Credit Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 10.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by such Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 3.5 and 3.7, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.6 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

(e)        Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrowers only, amend, modify or supplement
this Credit Agreement to cure any ambiguity, omission, mistake, defect or
inconsistency; provided that any such amendment, modification or supplement
shall not be materially adverse to the Lenders. Upon the execution of such
amendment, modification or supplement by the Borrowers and the Administrative
Agent, the Administrative Agent shall promptly provide the Lenders with a copy
thereof.

 

Section 10.3      Expenses; Indemnity; Damage Waiver.

 

(a)        The Company shall pay (i) all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of each Loan Document or any
amendments, modifications or waivers of the provisions thereof (whether or not
the transactions

 

- 47 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

contemplated thereby shall be consummated) and (ii) all reasonable out-of-pocket
costs and expenses incurred by any Credit Party, including the reasonable fees,
charges and disbursements of one counsel for the Administrative Agent and any
additional counsel for any Credit Party and any expert witness fees, in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made hereunder, including all such reasonable out-of-pocket costs
and expenses incurred during any workout, restructuring or negotiations in
respect of such Loans, provided that the Lenders who are not the Administrative
Agent shall be entitled to reimbursement under this clause (ii) for no more than
one counsel representing all such Lenders (absent a conflict of interest in
which case the Lenders may engage and be reimbursed for additional counsel).

 

(b)        The Company shall indemnify each Credit Party and each Related Party
thereof (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or the use of the proceeds thereof, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Company or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. This Section 10.3(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.

 

(c)        To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as applicable, was incurred by or asserted against
the Administrative Agent in its capacity as such.

 

(d)        To the extent permitted by applicable law, no Borrower shall assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
and actual damages) arising out of, in connection with, or as a result of, any
Loan Document or any agreement, instrument or other document contemplated
thereby, the Transactions or any Loan or the use of the proceeds thereof.

 

(e)        All amounts due under this Section shall be payable promptly but in
no event later than ten days after written demand therefor.

 

Section 10.4      Successors and Assigns.

 

(a)        Successors and Assigns Generally. The provisions of this Credit
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Institution in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of

 

- 48 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

participation in accordance with the provisions of paragraph (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Credit Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each Credit Party) any legal or equitable right, remedy
or claim under or by reason of this Credit Agreement.

 

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)         Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)       in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

 

(ii)        Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement.

 

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)       the consent of the Company (such consent not to be unreasonably
withheld or delayed; provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for an assignment if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender.

 

(iv)       Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a

 

- 49 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

processing and recordation fee of $3,500, and the assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)        No Assignment to Borrowers. No such assignment shall be made to any
Borrower or any of the Borrowers’ Affiliates or Subsidiaries.

 

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this Credit
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Credit Agreement, such Lender shall cease to be a party hereto) but shall
continue to be entitled to the benefits of Sections 3.5 and 10.3 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this paragraph shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)        Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers, shall maintain at one of its offices in the United
States a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amounts of the Loans owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(iv) of this Section and any written consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.4(b), 2.9(d) or 10.3(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Credit Agreement unless it has been
recorded in the Register as provided in this paragraph. The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, any Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person or any Borrower or any Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Credit Agreement (including all or
a portion of its Commitment and/or the Loans owing to it); provided that
(i) such Lender’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent and each

 

- 50 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

Credit Party shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso in Section 10.2(b) that directly affects such Participant. Subject
to paragraph (e) of this Section, the Borrowers agree that each Participant
shall be entitled to the benefits of Sections 3.5, 3.6 and 3.7 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.8 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.9(c) as though it were a Lender. Each Lender that sells a
participating interest shall, acting solely for this purpose as a non-fiduciary
agent of the Borrowers, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in such Lender’s rights and/or obligations under
this Credit Agreement (including all or a portion of its Commitment and/or the
Loans owing to it) (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in such Lender’s rights and/or obligations under this
Credit Agreement (including all or a portion of its Commitment and/or the Loans
owing to it)) to any Person except to the extent that such disclosure is
necessary to establish that such Lender’s rights and/or obligations under this
Credit Agreement (including all or a portion of its Commitment and/or the Loans
owing to it) is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Credit Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)        Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.5 or 3.7 than the
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with each Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.7 unless the Company is notified of the participation sold
to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 3.7(c) as though it were a Lender.

 

(f)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Credit
Agreement (and the related Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

Section 10.5      Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this Credit
Agreement or any other Loan Document shall be considered to have been relied
upon by the other parties hereto and shall survive the execution and delivery of
any Loan Document and the making of any Loans, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that any
Credit Party may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under the
Loan Documents is outstanding and unpaid and so long as the Commitments have not

 

- 51 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

expired or terminated. The provisions of Sections 3.5, 3.6, 3.7 and 10.3, 10.9,
10.10 and Article 9 shall survive and remain in full force and effect regardless
of the consummation of the transactions contemplated hereby, the repayment of
the Loans and the termination of the Commitments or the termination of this
Credit Agreement or any provision hereof.

 

Section 10.6      Counterparts; Integration; Effectiveness. This Credit
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which, when taken together, shall constitute but one contract. This Credit
Agreement and any separate letter agreements with respect to fees payable to any
Credit Party or the syndication of the credit facilities established hereunder
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 5.1, this Credit Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of this Credit Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart of this Credit Agreement.

 

Section 10.7      Severability. In the event any one or more of the provisions
contained in this Credit Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 10.8      Right of Setoff. If an Event of Default shall have occurred
and be continuing, each of the Lenders and their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by it to or for the credit or the account of any Borrower against
any of and all the obligations of such Borrower now or hereafter existing under
this Credit Agreement held by it, irrespective of whether or not it shall have
made any demand under this Credit Agreement and although such obligations may be
unmatured. The rights of each the Lenders and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that it may have.

 

Section 10.9      Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)        This Credit Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(b)        Each of the Borrowers hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Credit Agreement or the other Loan Documents,
or for recognition or enforcement of any judgment, and each of the parties
hereto hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. Each of the parties
hereto agrees that a final judgment

 

- 52 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Credit Agreement shall affect any right that the
Administrative Agent or any other Credit Party may otherwise have to bring any
action or proceeding relating to this Credit Agreement or the other Loan
Documents against any Borrower, or any of its property, in the courts of any
jurisdiction.

 

(c)        Each of the Borrowers hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Credit Agreement or the other Loan
Documents in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)        Each party to this Credit Agreement irrevocably consents to service
of process in the manner provided for notices in Section 10.1. Nothing in this
Credit Agreement will affect the right of any party to this Credit Agreement to
serve process in any other manner permitted by law.

 

Section 10.10    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS CREDIT AGREEMENT. EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS CREDIT
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.11    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Credit Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Credit Agreement.

 

Section 10.12    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively the “charges”), shall exceed the maximum
lawful rate (the “maximum rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all of the charges payable in respect thereof, shall be limited to
the maximum rate and, to the extent lawful, the interest and the charges that
would have been payable in respect of such Loan but were not payable as a result
of the operation of this Section shall be cumulated, and the interest and the
charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the maximum rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

Section 10.13    Confidentiality. Except as provided in this Section 10.13, each
Credit Party expressly agrees to maintain as confidential and not to disclose,
publish or disseminate to any third parties any Confidential Information (as
defined below) provided to it, provided, however, that nothing herein shall
limit the disclosure of any Confidential Information (i) to its Related Parties
(other than insurance Affiliates), counsel or other representatives reasonably
required, in the opinion of the Credit Party, to

 

- 53 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

have such information, provided such Persons have agreed or are under a duty to
keep all such information confidential in accordance with this Section 10.13,
(ii) upon the request or demand of any regulatory agency, authority or self
regulatory body having jurisdiction over or claiming authority to regulate or
oversee any aspect of the business of such Credit Party or its Affiliates,
(iii) to the extent required by applicable laws or regulations or pursuant to
any subpoena, court or governmental order or similar legal process, provided
that to the extent permitted by law and if practicable to do so under the
circumstances, the Company is given prior notice of, and an opportunity to
contest, the production of such Confidential Information (which notice and
opportunity shall be reasonable under the circumstances), (iv) to any assignee
of or Participant in, or any prospective assignee or participant in connection
with any contemplated transfer pursuant to Section 10.4, provided that such
transferee or prospective transferee shall have expressly agreed to be bound by
the provisions of this Section 10.13, (iv) to any other party to this Credit
Agreement, (v) to any direct or indirect contractual counterparty in a swap
agreement, or such contractual counterparty’s professional advisor, provided
that such contractual counterparty (or its Affiliates) is not a competitor of
the Company or any of its Subsidiaries and such contractual counterparty, or
such contractual counterparty’s professional advisor, shall have expressly
agreed to be bound by the provisions of this Section 10.13, (vi) any nationally
recognized rating agency, (vii) to the extent necessary in connection with the
exercise of any remedy hereunder, (viii) in connection with any litigation or
dispute to which one or more of the Borrowers and one or more of the Credit
Parties is a party, (ix) with the consent of the Company, (x) to the extent such
Confidential Information (i) becomes publicly available other than as a result
of a breach of this Section or (ii) becomes available to the Administrative
Agent or any Lender on a nonconfidential basis from a source other than the
Company, and (xi) on a confidential basis to the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the Loans. Each Credit Party agrees
that it will only use the Confidential Information in connection with the
evaluation and administration of this credit facility and its Loans, and it will
not use the Confidential Information for purposes of trading in the securities
of the Company. For purposes of this Section 10.13, “Confidential Information”
means any written or oral information provided under this Credit Agreement by or
on behalf of any Borrower that, in the case of written information, is clearly
marked “confidential” and in the case of oral information, that has been
identified by its source as confidential, other than any Confidential
Information which: (a) is or becomes generally available to the public other
than as a result of a breach of this Section 10.13; (b) becomes available to a
Credit Party on a non-confidential basis from a source other than the a
Borrower, or one of its agents, which source is not known by such Credit Party
to be bound by a confidentiality agreement with the Company or such Borrower;
(c) was known to a Credit Party on a non-confidential basis prior to its
disclosure to such Credit Party by the a Borrower, one of its agents or another
Credit Party, (d) the Company has advised the Credit Party is no longer
confidential or (e) to the extent the Company shall have consented to such
disclosure in writing.

 

Section 10.14    USA Patriot Act Notice. Each Lender that is subject to the USA
PATRIOT Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56 (signed
into law October 26, 2001)) (the “USA PATRIOT Act”), it is required to obtain,
verify and record information that identifies each Borrower, which information
includes the name and address of each Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower in accordance with the Patriot Act.

 

Section 10.15    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Credit Agreement provided by the Lenders are
arm’s-length commercial transactions between such Borrower, on the one hand, and
the Lenders and their Affiliates, on the other hand, (B) such Borrower has
consulted its own legal, accounting, regulatory and

 

- 54 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

tax advisors to the extent it has deemed appropriate, and (C) such Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for such Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to such
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and no Lender or any of its Affiliates has any obligation to disclose any of
such interests to such Borrower or its Affiliates. To the fullest extent
permitted by law, each Borrower hereby waives and releases any claims that it
may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

[Remainder of Page Intentionally Left Blank]

 

- 55 -

 

Allstate Credit Agreement

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE ALLSTATE CORPORATION

 

 

 

 

 

 

 

By:

/s/ Steven E. Shebik

 

Name:

Steven E. Shebik

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Mario Rizzo

 

Name:

Mario Rizzo

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

 

 

 

By:

/s/ Steven E. Shebik

 

Name:

Steven E. Shebik

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Mario Rizzo

 

Name:

Mario Rizzo

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

By:

/s/ John C. Pintozzi

 

Name:

John C. Pintozzi

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/ Mario Rizzo

 

Name:

Mario Rizzo

 

Title:

Senior Vice President and Treasurer

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender and as Administrative Agent

 

 

 

 

 

By:

/s/ Melvin Jackson

 

Name:

Melvin Jackson

 

Title:

Executive Director

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as
Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Grainne M. Pergolini

 

Name:

Grainne M. Pergolini

 

Title:

Director

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually as a Lender and as a Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Matthew Peck

 

Name:

Matthew Peck

 

Title:

Vice President

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., individually as a Lender and as a Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Robert Chesley

 

Name:

Robert Chesley

 

Title:

Vice President

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------

 


 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

Name:

Mark Walton

 

Title:

Authorized Signatory

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael J. Mozer

 

Name:

Michael J. Mozer

 

Title:

Vice President

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

By:

/s/ Peter J. Hallan

 

Name:

Peter J. Hallan

 

Title:

Vice President

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Bonnie S. Wiskowski

 

Name:

Bonnie S. Wiskowski

 

Title:

Vice President

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON, as a Lender

 

 

 

 

 

By:

/s/ Paulette Truman

 

Name:

Paulette Truman

 

Title:

Vice President

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ John S. McGill

 

Name:

John S. McGill

 

Title:

 Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael King

 

Name:

 Michael King

 

Title:  Authorized Signatory

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Nicole R. Limberg

 

Name:

 Nicole R. Limberg

 

Title:  Vice President

 

Signature Page to Credit Agreement
The Allstate Corporation, et al

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

LIST OF COMMITMENTS

 

LENDER

 

COMMITMENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$115,000,000

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$115,000,000

 

 

 

 

 

BANK OF AMERICA, N.A.

 

$100,000,000

 

 

 

 

 

CITIBANK, N.A.

 

$100,000,000

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

$100,000,000

 

 

 

 

 

BARCLAYS BANK PLC

 

$90,000,000

 

 

 

 

 

THE NORTHERN TRUST COMPANY

 

$90,000,000

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

$90,000,000

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

$50,000,000

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

$50,000,000

 

 

 

 

 

MORGAN STANLEY BANK, N.A.

 

$50,000,000

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

$50,000,000

 

 

 

 

 

AGGREGATE COMMITMENT

 

$1,000,000,000

 

 

--------------------------------------------------------------------------------

 


Schedule 4.1

 

List of Wholly-Owned Subsidiaries, Material Subsidiaries

and Listed Insurance Subsidiaries

 

Note:    The following designations correspond to the following types of
subsidiaries as defined in the Credit Agreement –

 

 

WO

 

=

Wholly-Owned Subsidiary

 

 

 

M

 

=

Material Subsidiary

 

 

 

LI

 

=

Listed Insurance Subsidiary

 

 

 

When used below, each such designation indicates that, as of the Agreement Date,
the corresponding company met the definition for that type of subsidiary of The
Allstate Corporation.  Other than as so designated, no meaning should be
attached to the inclusion of any company on this schedule.  In addition, the
mere inclusion of any company on this schedule does not imply, and shall not be
taken as evidence, that the existence of that company, or the conduct of its
business, is material to the business, financial position or results of
operations of The Allstate Corporation and its Consolidated Subsidiaries taken
as a whole.

 


NAME OF SUBSIDIARY

 

 


JURISDICTION OF
ORGANIZATION



 

 


TYPE OF SUBSIDIARY


ALIC Reinsurance Company



 

 


South Carolina

 

 


WO, LI


ALIC Reinsurance Company II



 

 


Vermont

 

 


WO, LI


Allstate Assignment Company



 

 


Nebraska

 

 


WO


Allstate Assurance Company



 

 


Illinois

 

 


WO, LI


Allstate Bank



 

 


United States

 

 


WO


Allstate County Mutual Insurance Company



 

 


Texas

 

 


LI (Allstate Insurance Company acts as manager and officers and employees of AIC
serve as its directors and officers)

 


Allstate Distributors, L.L.C.



 

 


Delaware

 

 


WO


Allstate Enterprises, LLC



 

 


Delaware

 

 


WO


Allstate Finance Company, LLC



 

 


Delaware

 

 


WO

 

Page 1

--------------------------------------------------------------------------------


 

Schedule 4.1

 

 


Allstate Financial Advisors, LLC



 

 


Delaware

 

 


WO


Allstate Financial Corporation



 

 


Illinois

 

 


WO


Allstate Financial Services, LLC



 

 


Delaware

 

 


WO


Allstate Financial, LLC



 

 


Delaware

 

 


WO


Allstate Fire and Casualty Insurance Company



 

 


Illinois

 

 


WO, LI


Allstate Indemnity Company



 

 


Illinois

 

 


WO, LI


Allstate Insurance Company



 

 


Illinois

 

 


WO, LI, M


Allstate Insurance Company of Canada



 

 


Canada

 

 


WO, LI


Allstate Insurance Holdings, LLC



 

 


Delaware

 

 


WO


Allstate International Holdings, Inc.



 

 


Delaware

 

 


WO


Allstate Investment Management Company



 

 


Delaware

 

 


WO


Allstate Investment Management Limited



 

 


United Kingdom

 

 


WO


Allstate Investments, LLC



 

 


Delaware

 

 


WO


Allstate Life Insurance Company



 

 


Illinois

 

 


WO, LI, M


Allstate Life Insurance Company of Canada



 

 


Canada

 

 


WO, LI

 

Page 2

--------------------------------------------------------------------------------


 

Schedule 4.1

 

 


Allstate Life Insurance Company of New York



 

 


New York

 

 


WO, LI


Allstate Motor Club, Inc.



 

 


Delaware

 

 


WO


Allstate New Jersey Insurance Company



 

 


Illinois

 

 


WO, LI


Allstate New Jersey Property and Casualty Insurance Company

 

 

 


Illinois

 

 


WO, LI


Allstate Non-Insurance Holdings, Inc.



 

 


Delaware

 

 


WO


Allstate North American Insurance Company



 

 


Illinois

 

 


WO, LI


Allstate Northern Ireland Limited



 

 


Northern Ireland

 

 


WO


Allstate Property and Casualty Insurance Company



 

 


Illinois

 

 


WO, LI


Allstate Settlement Corporation



 

 


Nebraska

 

 


WO


Allstate Texas Lloyd’s



 

 


Texas

 

 


LI (Allstate Texas Lloyd’s, Inc. is attorney-in-fact for this syndicate)

 


Allstate Texas Lloyd’s, Inc.



 

 


Texas

 

 


WO


Allstate Vehicle and Property Insurance Company



 

 


Illinois

 

 


WO, LI


American Heritage Life Insurance Company



 

 


Florida

 

 


WO, LI




American Heritage Life Investment Corporation



 

 


Delaware

 

 


WO

 

Page 3

--------------------------------------------------------------------------------


 

Schedule 4.1

 

 


American Heritage Service Company



 

 


Florida

 

 


WO


Answer Financial Inc.



 

 


Delaware

 

 


WO


AP Real Estate, LLC

 

 


Delaware



 

 


WO


AP Timber, LLC



 

 


Delaware

 

 


WO


Castle Key Indemnity Company



 

 


Illinois

 

 


WO, LI


Castle Key Insurance Company



 

 


Illinois

 

 


WO, LI


Charter National Life Insurance Company



 

 


Illinois

 

 


WO, LI


Current Creek Investments, LLC



 

 


Delaware

 

 


WO


E.R.J. Insurance Group, Inc.



 

 


Florida

 

 


WO


Encompass Floridian Indemnity Company



 

 


Illinois

 

 


WO, LI


Encompass Floridian Insurance Company



 

 


Illinois

 

 


WO, LI


Encompass Home and Auto Insurance Company



 

 


Illinois

 

 


WO, LI


Encompass Indemnity Company



 

 


Illinois

 

 


WO, LI


Encompass Independent Insurance Company



 

 


Illinois

 

 


WO, LI


Encompass Insurance Company



 

 


Illinois

 

 


WO, LI

 

Page 4

--------------------------------------------------------------------------------


 

Schedule 4.1

 

 


Encompass Insurance Company of America



 

 


Illinois

 

 


WO, LI


Encompass Insurance Company of Massachusetts



 

 


Massachusetts

 

 


WO, LI


Encompass Insurance Company of New Jersey



 

 


Illinois

 

 


WO, LI


Encompass Property and Casualty Company



 

 


Illinois

 

 


WO, LI


Encompass Property and Casualty Insurance Company of New Jersey

 

 

 


Illinois

 

 


WO, LI


Esurance Holdings, Inc.



 

 


Delaware

 

 


WO


Esurance Insurance Company



 

 


Wisconsin

 

 


WO, LI


Esurance Insurance Company of New Jersey



 

 


Wisconsin

 

 


WO, LI


Esurance Insurance Services, Inc.



 

 


Delaware

 

 


WO


Esurance Property and Casualty Insurance Company



 

 


California

 

 


WO, LI


First Colonial Insurance Company



 

 


Florida

 

 


WO, LI


Insurance Answer Center, LLC



 

 


Delaware

 

 


WO


Intramerica Life Insurance Company



 

 


New York

 

 


WO, LI


Ivantage Insurance Brokers Inc.



 

 


Canada

 

 


WO

 

Page 5

--------------------------------------------------------------------------------


 

Schedule 4.1

 

 


Ivantage Select Agency, Inc.



 

 


Illinois

 

 


WO


Kennett Capital, Inc.



 

 


Delaware

 

 


WO


Lincoln Benefit Life Company



 

 


Nebraska

 

 


WO, LI


North Light Specialty Insurance Company

 

 


Illinois



 

 


WO, LI


Northbrook Indemnity Company



 

 


Illinois

 

 


WO, LI


Northbrook Services, Inc.



 

 


Delaware

 

 


WO


Ocoma Industries, Inc.



 

 


Delaware

 

 


WO


Pablo Creek Services, Inc.



 

 


Illinois

 

 


WO


Pafco Insurance Company



 

 


Canada

 

 


WO, LI


Pembridge Insurance Company



 

 


Canada

 

 


WO, LI


Right Answer Insurance Agency, LLC



 

 


Delaware

 

 


WO


Road Bay Investments, LLC



 

 


Delaware

 

 


WO


Signature Agency, Inc.



 

 


Delaware

 

 


WO


Signature Motor Club, Inc.



 

 


Delaware

 

 


WO


Signature Motor Club of California, Inc.



 

 


California

 

 


WO

 

Page 6

--------------------------------------------------------------------------------


 

Schedule 4.1

 

 


Signature’s Nationwide Auto Club, Inc.



 

 


Delaware

 

 


WO


Signature’s Nationwide Auto Club of California, Inc.



 

 


California

 

 


WO


Sterling Collision Centers, Inc.



 

 


Delaware

 

 


WO


Surety Life Insurance Company



 

 


Nebraska

 

 


WO, LI


Tech-Cor, LLC



 

 


Delaware

 

 


WO

 

Page 7

--------------------------------------------------------------------------------


 

ALLSTATE EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4 Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3 Select as appropriate.

 

4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Allstate Assignment and Assumption

 

--------------------------------------------------------------------------------


________________________________________________

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

3.         Borrowers:  The Allstate Corporation, Allstate Insurance Company and
Allstate Life Insurance Company.

 

4.         Administrative Agent:  JPMorgan Chase Bank, N.A., as the
administrative agent under the Credit Agreement.

 

5.         Credit Agreement:  The Credit Agreement dated as of April 27, 2012,
among The Allstate Corporation, Allstate Insurance Company and Allstate Life
Insurance Company, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, as from time to time amended, supplemented or otherwise
modified.

 

6.         Assigned Interest[s]:

 

 

Assignor[s]5

 

 

Assignee[s]6

 

 

Aggregate Amount
of
Commitment/Loans
for all Lenders7

 

 

Amount of
Commitment/Loans
Assigned8

 

 

Percentage
Assigned of
Commitment/Loans8

 

 

 

 

 

 

$___________

 

 

$___________

 

 

__%

 

 

 

 

 

 

$___________

 

 

$___________

 

 

__%

 

 

 

 

 

 

$___________

 

 

$___________

 

 

__%

 

[7.       Trade Date:  _____ __, 20__]9

 

 

 

 

--------------------------------------------------------------------------------

5  List each Assignor, as appropriate.

 

6  List each Assignee, as appropriate.

 

7  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

9  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

- 2 -

Allstate Assignment and Assumption

 

--------------------------------------------------------------------------------


 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S]10

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

 

ASSIGNEE[S]11

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

10  Add additional signature blocks as needed.

11  Add additional signature blocks as needed.

 

- 3 -

Allstate Assignment and Assumption

 

--------------------------------------------------------------------------------


 

[Consented to and]12 Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

By:

 

 

 

Title:

 

 

 

 

[Consented to:]13

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

By:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of the Company and/or other parties is
required by the terms of the Credit Agreement.

 

- 4 -

Allstate Assignment and Assumption

 

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                     Representations and Warranties

 

1.1                              Assignor[s].  [The][Each] Assignor
(a) represents and warrants that (i) it is the legal and beneficial owner of
[the][the relevant] Assigned Interest, (ii) [the][such] Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document14, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2                              Assignee[s].  [The][Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 10.4(b)(iii), (v) and (vi) of the Credit Agreement
(subject to such consents, if any, as may be required under
Section 10.4(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the][the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender15,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                     Payments.  [From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to or on or
after the Effective Date.

 

--------------------------------------------------------------------------------

14  The term “Credit Document” should be conformed to that used in the Credit
Agreement.

 

15  The concept of  “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.

 

Allstate Assignment and Assumption

 

--------------------------------------------------------------------------------


 

The Assignor and the Assignee shall make all appropriate adjustments in payments
by the Administrative Agent for periods prior to the Effective Date or with
respect to the making of this assignment directly between themselves.]  [From
and after the Effective Date, the Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.]16

 

3.                                     General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------

16  Administrative Agent to select first or second alternative.

 

- 2 -

 

Allstate Assignment and Assumption

 

--------------------------------------------------------------------------------


 

ALLSTATE EXHIBIT B-1

 

FORM OF OPINION OF INTERNAL COUNSEL TO THE BORROWERS

 

[ATTACHED]

 

Allstate Opinion of Internal Counsel

 

--------------------------------------------------------------------------------


 

GRAPHIC [g80301ko23i001.jpg]

 

 

 

Mary J. McGinn

 

 

Deputy General Counsel

 

 

April 27, 2012

 

JPMorgan Chase Bank, N.A., as Administrative Agent

and the Lenders party to the Credit Agreement

referred to below

1111 Fannin Street, Floor 10

Houston, Texas 77002

 

Ladies and Gentlemen:

 

I am the Deputy General Counsel of The Allstate Corporation (the “Company”), and
I and attorneys acting under my supervision have acted as counsel to the
Company, Allstate Insurance Company (“Allstate Insurance”) and Allstate Life
Insurance Company (“Allstate Life”, together with Allstate Insurance, the
“Subsidiary Borrowers”; the Subsidiary Borrowers and the Company being referred
to herein collectively as the “Borrowers”) in connection with the Credit
Agreement (the “Credit Agreement”), dated as of April 27, 2012, by and among the
Borrowers, the Lenders party thereto, Wells Fargo Bank, National Association, as
Syndication Agent, Citibank, N.A. and Bank of America, N.A., as Documentation
Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent.  This opinion is
rendered to you pursuant to Section 5.1(b) of the Credit Agreement.  Terms
defined in the Credit Agreement are used herein as therein defined.

 

I or attorneys acting under my supervision have examined originals or copies,
certified or otherwise identified to our satisfaction, of such documents,
corporate records, certificates of public officials and other instruments and
have conducted such other investigations of fact and law as I have deemed
necessary or advisable for purposes of this opinion. In our examination we have
assumed the genuineness of all signatures (other than those of the Borrowers),
the authenticity of all documents submitted to me as originals and the
conformity to authentic original documents of all documents submitted to me as
copies.  I have obtained and relied upon, to the extent I deem appropriate, the
certificates of officers or executives of the Borrowers and their Subsidiaries
attached hereto and of public officials as to factual matters. I call to your
attention the fact that in rendering my opinion, I am expressing my views only
as to the internal laws of the State of Illinois, the federal laws of the United
States of America and the General Corporation Law of the State of Delaware and I
express no opinion with respect to the applicability thereto, or the effect
thereon, of the laws of any other jurisdiction (or in the case of Delaware, any
other laws) or as to matters of municipal law or the laws of any other local
agencies within any state.

 

The Allstate Corporation

2775 Sanders Road, Suite A2W, Northbrook, IL 60062   847-402-6146  
mary.mcginn@allstate.com

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A. et al.

April 27, 2012

Page 2

 

Whenever a statement herein is qualified by “to the best of my knowledge” or a
similar phrase, it is intended to indicate that I do not have current actual
knowledge of the inaccuracy of such statement.

 

Upon the basis of the foregoing, I am of the opinion that:

 

1.                                     The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Delaware with full corporate power to conduct its business as presently
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.  Each Subsidiary Borrower has
been duly formed and is validly existing as an insurance company in good
standing under the laws of the State of Illinois with full corporate power to
conduct its business as presently conducted and, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.

 

2.                                     Each Borrower has full corporate power to
execute, deliver and perform its obligations under the Loan Documents to the
extent it is a party thereto and to comply with all of the provisions of the
Loan Documents, and all necessary corporate or similar proceedings of such
Borrower have been duly taken to authorize the execution, delivery and
performance of such Loan Documents by such Borrower.

 

3.                                     No authorizations, approvals or consents
of, and no filings or registrations with, any Governmental Authority, or any
securities exchange, are necessary for the execution, delivery or performance by
any Borrower of any Loan Document, or for the legality, validity or
enforceability thereof.

 

4.                                     None of the execution and delivery of any
Loan Document, the consummation of the transactions therein contemplated or
compliance by any Borrower with all of the terms and provisions of the Loan
Documents to which it is a party will conflict with or result in a breach which
would constitute a material default under, or result in the creation or
imposition of any Lien, charge or encumbrance upon any of the property or assets
of such Borrower, material to such Borrower, pursuant to the terms of, any
indenture, loan agreement, or other agreement or instrument for borrowed money
to which such Borrower is a party or by which such Borrower may be bound or to
which any of the property or assets of such Borrower, material to such Borrower,
is subject, nor will such action result in any material violation of the
provisions of the charter or by-laws of such Borrower or any statute or any
order, rule or regulation applicable to such Borrower or any of its Material
Subsidiaries of any Governmental Authority having jurisdiction over such
Borrower or such Subsidiary, and no consent, approval, authorization or other
order of, or filing with, any Governmental Authority is required for the
execution and delivery of any Loan Document to which it is a party, the
consummation of the transactions therein contemplated or compliance by any
Borrower with all of the terms and provisions of the Loan Documents to which it
is a party, provided that I express no opinion with respect to (i) any
securities or blue sky laws of the United States of America or its political
subdivisions or any laws or treaties of any country (or political subdivision
thereof) other than the

 

Allstate Opinion of Internal Counsel

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A. et al.

April 27, 2012

Page 3

 

United States of America and (ii) the effect of the laws of any jurisdiction
that limit the interest, fees or other charges any Lender may impose.

 

5.                                     Each Loan Document has been duly
authorized, executed and delivered by each Borrower to the extent it is a party
thereto.

 

6.                                     To the best of my knowledge, except as
disclosed pursuant to Section 4.5 of the Credit Agreement, there are no legal,
arbitral or governmental proceedings (including, without limitation, any
proceeding instituted by any state insurance commission or similar regulatory
body), pending to which the Company or any of its Material Subsidiaries is a
party or to which any property of the Company or any of its Material
Subsidiaries is the subject which, if determined adversely to the Company or any
of its Material Subsidiaries (and there exists a reasonable possibility of such
adverse determination), individually or in the aggregate, reasonably could be
expected to have a Material Adverse Effect and, to the best of my knowledge, no
such proceedings are threatened.

 

7.                                     Each Material Subsidiary of the Company
listed on Schedule 4.1 to the Credit Agreement has been duly organized and is
validly existing in good standing under the laws of the jurisdiction of its
organization, with full corporate or analogous powers to conduct its business as
presently conducted and, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

 

8.                                     None of the Borrowers is required to be
registered as an “investment company” within the meaning of the Investment
Company Act of 1940.

 

9.                                     As of the date hereof, the Company owns,
directly or indirectly, 100% of the outstanding stock of Allstate Insurance and
Allstate Life.

 

My opinions set forth in paragraph 4 above are based on my consideration only of
those statutes, rules and regulations which, in my experience, are normally
applicable to the issuance of notes pursuant to a credit agreement and
performance of agreements in the nature of the Credit Agreement, except that
such opinions are intended, in the case of the Subsidiary Borrowers, to
encompass the laws, rules and regulations expressly applicable to insurance
companies organized under the law of the State of Illinois.  In rendering the
opinions expressed in paragraph 4 insofar as they require interpretation of
indentures, agreements or instruments, I have assumed with your permission that
all courts of competent jurisdiction would enforce such indentures, agreements
or instruments as written but would apply the internal laws of the State of
Illinois, without giving effect to any choice of law provisions contained
therein or any choice of law principles which could result in application of the
internal laws of any other state.

 

In rendering my opinion, I have assumed that each party to the Credit Agreement
(other than the Borrowers) has the requisite corporate power and authority to
execute and deliver the Credit Agreement and to perform its obligations under
the Credit Agreement; that the Credit Agreement has been duly authorized,
executed and delivered by the parties thereto other than the Borrowers and
constitutes their legally valid and binding obligation, enforceable against them
in accordance with its terms; and that the signatures (other than those on
behalf of the Borrowers) on

 

Allstate Opinion of Internal Counsel

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A. et al.

April 27, 2012

Page 4

 

all documents examined by me are genuine, assumptions which I have not
independently verified.  I express no opinion as to the compliance by the
parties to the Credit Agreement (other than the Borrowers) with any state or
federal laws or regulations applicable to the transactions contemplated by the
Credit Agreement because of the nature of their business.

 

This opinion speaks as of the date hereof and I do not undertake to advise you
of any legal or other developments occurring after the date hereof that may
affect the conclusions expressed herein.

 

This opinion is furnished by me as counsel for the Borrowers to you in
connection with the transactions covered hereby, and is solely for your benefit,
and is not to be otherwise used, circulated or relied upon without my express
written consent.  Notwithstanding the foregoing, persons who subsequently become
Lenders (or participants) in accordance with the terms of the Credit Agreement
may rely on this letter as of the time of its delivery on the date hereof as if
this letter were addressed to them.

 

 

Very truly yours,

 

 

 

 

 

 

 

Mary J. McGinn

 

Deputy General Counsel

 

The Allstate Corporation

 

Allstate Opinion of Internal Counsel

 

--------------------------------------------------------------------------------


 

ALLSTATE EXHIBIT B-2

 

FORM OF OPINION OF SPECIAL NEW YORK COUNSEL TO THE BORROWERS

 

[ATTACHED]

 

- 2 -

 

Allstate Opinion of New York Counsel

 

--------------------------------------------------------------------------------


 

[g80301ko25i001.jpg]

Dewey & LeBoeuf LLP

1301 Avenue of the Americas

New York, NY 10019-6092

 

T      +1 212 259-8000

F      +1 212 259-6333

 

 

April 27, 2012

 

 

JPMorgan Chase Bank, N.A., as Administrative Agent

and the Lenders party to the Credit Agreement

referred to below

1111 Fannin Street, Floor 10

Houston, Texas  77002

 

Re:  Allstate Credit Agreement

 

Ladies and Gentlemen,

 

We have acted as special legal counsel to The Allstate Corporation (the
“Company”), Allstate Insurance Company (“Allstate Insurance”) and Allstate Life
Insurance Company (“Allstate Life”) (Allstate Insurance and Allstate Life being
herein collectively called the “Subsidiary Borrowers” and the Company and the
Subsidiary Borrowers being herein collectively called the “Borrowers”) in
connection with that certain Credit Agreement (the “Credit Agreement”) dated as
of April 27, 2012 by and among the Borrowers, the lenders party thereto on the
date hereof (the “Lenders”), Wells Fargo Bank, National Association, as
Syndication Agent, Citibank, N.A. and Bank of America, N.A., as Documentation
Agents, J.P. Morgan Securities LLC and Wells Fargo Securities, LLC, as Joint
Lead Arrangers and Joint Bookrunners, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the Lenders and the various aforementioned agents under
the Credit Agreement being herein called “you”). At the request of the
Borrowers, we are issuing this opinion letter in our aforementioned capacity in
response to the requirement in Section 5.1(b) of the Credit Agreement. Unless
otherwise indicated, capitalized terms used herein but not otherwise defined
herein have the respective meanings set forth in the Credit Agreement.

 

With your permission, all assumptions and statements of reliance herein have
been made without any independent investigation or verification on our part
except to the extent otherwise expressly stated, and we express no opinion with
respect to the subject matter or accuracy of such assumptions or items relied
upon.

 

 

Dewey & LeBoeuf LLP is a New York limited liability partnership.

 

NEW YORK   |   LONDON   |   WASHINGTON, DC   |   ABU DHABI   |   ALBANY   |  
ALMATY   |   BEIJING   |   BOSTON   |   BRUSSELS

CHICAGO   |   DOHA   |   DUBAI   |    FRANKFURT   |   HONG KONG   |   HOUSTON  
|   JOHANNESBURG  (PTY ) LTD.  |   LOS ANGELES

MADRID   |   MILAN   |   MOSCOW   |   PARIS   |   RIYADH AFFILIATED OFFICE   |  
ROME   |   SAN FRANCISCO   |   SILICON VALLEY   |   WARSAW

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A., as Administrative Agent

and the Lenders party to the Credit Agreement

1111 Fannin Street, Floor 10

Houston, Texas  77002

April 27, 2012

Page 2

 

 

In connection with this opinion, we have (i) examined originals, or certified,
conformed or reproduction copies, of such agreements, instruments, documents and
records of each Borrower, such certificates of public officials and such other
documents, and (ii) received such information from officers and representatives
of each Borrower and others, as we have deemed necessary or appropriate for the
purposes of this opinion.  We have examined, among other documents, an executed
copy of the Credit Agreement.

 

In all such examinations, we have assumed the legal capacity of all natural
persons, the genuineness of all signatures, the authenticity of original and
certified documents and the conformity to authentic original or certified copies
of all copies submitted to us as conformed or facsimile, electronic or
photostatic copies.  As to questions of fact relevant to the opinions expressed
herein, we have relied upon, and assume the accuracy of, statements and
representations contained in the certificates and oral or written statements and
other information of or from representatives of each Borrower and others and
assume compliance on the part of all parties to the Credit Agreement with their
covenants and agreements contained therein.  Insofar as statements herein are
qualified as being “based upon our knowledge” or “to our knowledge,” such
qualification refers and is limited to the actual conscious awareness of facts
or other information by lawyers in this firm who devoted substantive attention
to the representation of the Borrowers in connection with the Credit Agreement.

 

In connection with the opinions expressed herein, we have also assumed (i) that
all of the parties to the Credit Agreement are validly existing and in good
standing under the laws of their respective jurisdictions of organization and
have the power and authority to execute and deliver the Credit Agreement, to
perform their obligations thereunder and to consummate the transactions
contemplated thereby, (ii) that the Credit Agreement has been duly authorized,
executed and delivered by all of the parties thereto, other than the Borrowers
with respect to execution and delivery, (iii) that the Credit Agreement
constitutes valid and binding obligations of all the parties thereto, other than
the Borrowers, enforceable against such parties in accordance with their
respective terms,  and (iv) that all of the parties to the Credit Agreement
comply and will comply with all applicable laws.

 

Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:

 

1.         The Credit Agreement has been duly executed and delivered by each
Borrower and is a valid and binding obligation of each Borrower and is
enforceable against each Borrower in accordance with its terms.

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A., as Administrative Agent

and the Lenders party to the Credit Agreement

1111 Fannin Street, Floor 10

Houston, Texas  77002

April 27, 2012

Page 3

 

 

2.         Assuming that (i) the proceeds of the Loans are applied only as
permitted under Section 6.8 of the Credit Agreement and (ii) that the 25%
limitation referenced in Section 4.11 of the Credit Agreement is not exceeded,
the making of the Loans and the application of the proceeds thereof do not
violate Regulations U or X of the Board of Governors of the Federal Reserve
System.

 

3.         No authorizations, approvals or consents of, and no filings or
registrations with, any New York Governmental Authority are necessary for the
execution, delivery or performance by any Borrower of any Loan Document, or for
the legality, validity or enforceability thereof.

 

The opinions set forth above are subject to the following qualifications:

 

(A)                           We express no opinion as to:

 

(i)                                   the validity, binding effect or
enforceability of any provision in the Credit Agreement:

 

(a)                 relating to (I) forum selection or submission to
jurisdiction (including any waiver of any objection to venue in any court or
that a court is an inconvenient forum) to the extent the validity, binding
effect or enforceability of any such provision is to be determined by any court
other than a court of the State of New York, or (II) choice of governing law to
the extent the validity, binding effect or enforceability of any such provision
is to be determined by any court other than a court of the State of New York or
a federal court sitting in the State of New York, in each case applying the
choice of law rules of the State of New York, (III) waivers of any rights to
trial by jury or (IV) the subject matter jurisdiction of any United States
federal court;

 

(b)                relating to (I) indemnification, contribution or exculpation
in connection with violations of securities laws or statutory duties, or in
connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution, or
(II) exculpation of any party in connection with its own negligence the
enforcement of which a court would determine in the circumstances to be unfair
or insufficiently explicit or contrary to public policy;

 

(c)                 specifying that provisions thereof may be modified or waived
only in writing, to the extent that an oral agreement or an implied agreement by

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A., as Administrative Agent

and the Lenders party to the Credit Agreement

1111 Fannin Street, Floor 10

Houston, Texas  77002

April 27, 2012

Page 4

 

 

trade practice or course of conduct has been created that modifies or waives any
provision of the Credit Agreement;

 

(d)              relating to default interest or collection costs that a court
would determine in the circumstances to be unreasonable, a penalty or a
forfeiture;

 

(e)                 relating to any purported waiver, release or variation of
rights or other agreement to similar effect (all of the foregoing, collectively,
a “Waiver”) by any Borrower under the Credit Agreement; or

 

(f)                    specifying that any person purchasing a participation
from a Lender or replacement Lender or other person may exercise set-off or
similar rights with respect to such participation or that the Lender or
replacement Lender or other person may exercise set-off rights other than in
accordance with applicable law;

 

(ii)    usury or other laws limiting or regulating the maximum amount of
interest that may be charged, collected, received or contracted for, other than
the internal laws of the State of New York and the federal laws of the United
States, and, without limiting the foregoing, we expressly disclaim any opinions
as to the usury or other such laws of any other jurisdiction (including laws of
other states made applicable through principles of federal preemption or
otherwise) which may be applicable to the transactions contemplated by the
Credit Agreement;

 

(iii)   any and all federal, state and local laws, orders, regulations,
licensing requirements and policies regulating or relating to the conduct of the
insurance business (and including without limitation any requirement under any
such federal or state law or regulation that any Borrower obtain any consent,
approval, authorization or order in order to enter into the Credit Agreement and
perform the transactions contemplated thereby or effect of any failure to obtain
any such consent, approval, authorization or order); and

 

(iv)   the effect of the compliance or noncompliance of any Credit Party with
any state or federal laws or regulations applicable to such Credit Party because
of such Credit Party’s legal or regulatory status or the nature of its business
or requiring such Credit Party to qualify to conduct business in any
jurisdiction.

 

(B)   Our opinions are subject to (i) bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws of general
application relating to or affecting creditors’ rights and the rights of
creditors of insurers generally and to the supervisory powers of insurance
regulatory agencies, and (ii) general equitable principles (including, without
limitation, standards of materiality, good faith, fair dealing and
reasonableness, equitable defenses and

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A., as Administrative Agent

and the Lenders party to the Credit Agreement

1111 Fannin Street, Floor 10

Houston, Texas  77002

April 27, 2012

Page 5

 

 

limits on the availability of equitable remedies), whether considered in a
proceeding at law or in equity.

 

(C)       We note that dicta in the Delaware Court of Chancery opinion given in
San Antonio Fire & Police Pension Fund v. Amylin Pharmaceuticals, Inc. imply
that a change-in-control provision may not be enforceable under circumstances
where such provision was adopted with the primary purpose of interfering with
stockholder voting rights.

 

(D)       None of the opinions or advice contained in our letter covers or
otherwise addresses any of the following laws, regulations or other governmental
requirements or legal issues:

 

(i)         federal securities laws and regulations (including without
limitation all laws and regulations administered by the United States Securities
and Exchange Commission) and state “Blue Sky” laws and regulations;

 

(ii)        pension and employee benefit laws and regulations (e.g., ERISA);

 

(iii)       federal and state antitrust and unfair competition laws and
regulations;

 

(iv)       compliance with fiduciary duty requirements;

 

(v)        the statutes and ordinances, the administrative decisions and the
rules and regulations of counties, towns, municipalities and special political
subdivisions and judicial decisions to the extent that they deal with any of the
foregoing;

 

(vi)       federal and state environmental, land use and subdivision,
racketeering (e.g., RICO), health and safety (e.g., OSHA), labor and tax laws
and regulations; and

 

(vii)      any laws, regulations, directives and executive orders that prohibit
or limit the enforceability of obligations based on attributes of the party
seeking enforcement (e.g., the Trading with the Enemy Act and the International
Emergency Economic Powers Act).

 

(E)       The opinions expressed herein are limited to the federal laws of the
United States of America and the laws of the State of New York.

 

The opinions expressed herein are given only as of the date hereof, and we
undertake no responsibility to update or supplement this opinion letter after
the date hereof for any reason.

 

--------------------------------------------------------------------------------


 

JPMorgan Chase Bank, N.A., as Administrative Agent

and the Lenders party to the Credit Agreement

1111 Fannin Street, Floor 10

Houston, Texas  77002

April 27, 2012

Page 6

 

 

The opinions expressed herein are solely for your benefit, in connection with
the transactions contemplated by the Credit Agreement and may not be relied upon
for any other purpose, or relied upon in any manner or used for any purpose by
any other person, and may not be quoted in whole or in part, without our prior
written consent.  This letter may not be cited or quoted in any financial
statement, prospectus, private placement memorandum or other similar document
without our prior written consent. Notwithstanding the foregoing, persons who
subsequently become Lenders (or participants) in accordance with the terms of
the Credit Agreement may rely on this letter as of the time of its delivery on
the date hereof as if this letter were addressed to them.

 

Very truly yours,

 

--------------------------------------------------------------------------------


 

ALLSTATE EXHIBIT C

 

FORM OF NOTE

___________, 20__
New York, New York

 

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a _______________
[corporation/insurance company] (the “Borrower”), hereby promises to pay to the
order of _____________ (the “Lender”) the unpaid principal amount of the Loans
made by the Lender to the Borrower, in the amounts and at the times set forth in
the Credit Agreement, dated as of April 27, 2012, among The Allstate
Corporation, Allstate Insurance Company, Allstate Life Insurance Company, the
Lenders party thereto and JPMorgan Chase Bank N.A., as Administrative Agent (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), and to pay interest from the date hereof on the
principal balance of such Loans from time to time outstanding at the rate or
rates and at the times set forth in the Credit Agreement, in each case at the
office of the Administrative Agent located at [270 Park Avenue, New York, New
York], or at such other place as the Administrative Agent may specify from time
to time, in lawful money of the United States in immediately available funds. 
Terms not otherwise defined herein but defined in the Credit Agreement are used
herein with the same meanings.

 

The Loans evidenced by this Note are prepayable in the amounts, and under the
circumstances, and their respective maturities are subject to acceleration upon
the terms, set forth in the Credit Agreement.  This Note is subject to, and
should be construed in accordance with, the provisions of the Credit Agreement
and is entitled to the benefits set forth in the Loan Documents.

 

The Lender is hereby authorized to record on the Schedule annexed hereto, and
any continuation sheets which the Lender may attach hereto, (i) the date of each
Loan made by the Lender to the Borrower, (ii) the Type and amount thereof,
(iii) the interest rate and Interest Period applicable to each Eurodollar Loan
and (iv) the date and amount of each conversion of, and each payment or
prepayment of the principal of, any such Loan.  The entries made on such
Schedule shall be prima facie evidence of the existence and amounts of the
obligations recorded thereon, provided that the failure to so record or any
error therein shall not in any manner affect the obligation of the Borrower to
repay the Loans in accordance with the terms of the Credit Agreement.

 

Except as specifically otherwise provided in the Credit Agreement, the Borrower
hereby waives presentment, demand, notice of dishonor, protest, notice of
protest and all other demands, protests and notices in connection with the
execution, delivery, performance, collection and enforcement of this Note.

 

Whenever in this Note either party hereto is referred to, such reference shall
be deemed to include the successors and assigns of such party.  The Borrower
shall not have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void), except as
expressly permitted by the Loan Documents. No failure or delay of the Lender in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. Neither this Note nor any provision hereof may be waived,
amended or modified, nor shall any departure therefrom be consented to, except
pursuant to a written agreement entered into between the Borrower and the Lender
with respect to which such waiver, amendment, modification or consent is to
apply, subject to any consent required in accordance with Section 10.2 of the
Credit Agreement.

 

Allstate Note

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

All communications and notices hereunder shall be in writing and given as
provided in Section 10.1 of the Credit Agreement.

 

The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Note or the other Loan Documents, or for recognition or
enforcement of any judgment, and the Borrower, and by accepting this Note, the
Lender, hereby irrevocably and unconditionally agrees that, to the extent
permitted by applicable law, all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by applicable law, in such Federal court. The Borrower, and by
accepting this Note, the Lender, agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Note shall affect any right that the Lender may otherwise have to bring any
action or proceeding relating to this Note or the other Loan Documents against
the Borrower, or any of its property, in the courts of any jurisdiction.

 

The Borrower, and by accepting this Note, the Lender, hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection that it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Note or the
other Loan Documents in any court referred to in the preceding paragraph hereof.
The Borrower, and by accepting this Note, the Lender, hereby irrevocably waives,
to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

The Borrower, and by accepting this Note, the Lender, irrevocably consents to
service of process in the manner provided for notices herein. Nothing herein
will affect the right of the Borrower to serve process in any other manner
permitted by law.

 

[Balance of this Page is Intentionally Blank]

 

 

 

8

Allstate Note

 

--------------------------------------------------------------------------------


 

THE BORROWER, AND BY ACCEPTING THIS NOTE, THE LENDER, HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS NOTE. THE BORROWER, AND BY ACCEPTING THIS NOTE, THE
LENDER, (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT SUCH OTHER PARTY HAS BEEN INDUCED TO ACCEPT THIS NOTE AND
ENTER INTO THE LOAN DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS PARAGRAPH.

 

 

[NAME OF BORROWER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

9

Allstate Note

 

--------------------------------------------------------------------------------


 

SCHEDULE TO NOTE

 

Date

 

Type of
Loan

 

Amount of
Loan

 

Amount of
principal
converted,
paid
or prepaid

 

Interest rate on
Eurodollar
Loans

 

Interest Period
for Eurodollar
Loans

 

Notation
made by

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Allstate Note

 

--------------------------------------------------------------------------------


 

ALLSTATE EXHIBIT D

 

FORM OF INCREASE SUPPLEMENT

 

INCREASE SUPPLEMENT, dated as of ___________, to the Credit Agreement, dated as
of April 27, 2012 (as the same may be amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among The Allstate
Corporation, a Delaware corporation, Allstate Insurance Company, an Illinois
insurance company, and Allstate Life Insurance Company, an Illinois insurance
company, the Lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Terms defined in the Credit Agreement are used herein with
the same meanings.

 

1.         Pursuant to Section 2.5(d) of the Credit Agreement, the Company
hereby submits this Increase Supplement to the Administrative Agent.

 

2.         Each of the following Lenders (each an “Increasing Lender”) has been
invited by the Company, and is ready, willing and able, to increase its
Commitment as follows:

 

Name of Lender

Commitment
(after giving effect to this
Increase)

 

$_____________

 

$_____________

 

$_____________

 

3.         Each of the following Persons (each a “Proposed Lender”) has been
invited by the Company, and is ready, willing and able, to become a “Lender” and
to provide a new Commitment as follows:

 

Name of Proposed Lender


Commitment

 

$_____________

 

$_____________

 

$_____________

 

4.         Each Borrower hereby represents and warrants to each Credit Party,
each Increasing Lender and each Proposed Lender that, assuming the
Administrative Agent executes and delivers this Increase Supplement, all of the
conditions set forth in Section 2.5(d) of the Credit Agreement have been
satisfied and each Borrower is in compliance with all of the terms of such
Section.

 

5.         Pursuant to Section 2.5(d) of the Credit Agreement, by execution and
delivery of this Increase Supplement, together with the satisfaction of all of
the other requirements set forth in such Section 2.5(d), (i) each Increasing
Lender’s Commitment shall be increased to the amount set forth above next to its
name, and (ii) each Proposed Lender shall become a party to the Credit Agreement
and shall for all purposes of the Loan Documents be deemed a “Lender” having a
Commitment as set forth above next to its name.

 

 

Increase Supplement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto duly executed this Increase Supplement as
of the day and year first above written.

 

 

THE ALLSTATE CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ALLSTATE INSURANCE COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[INCREASING LENDER]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

1

Increase Supplement

 

--------------------------------------------------------------------------------


 

 

[PROPOSED LENDER]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

2

Increase Supplement

 

--------------------------------------------------------------------------------